                 Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 1 of 66 Page ID #:5


Electronically FILED by Superior Court of California, County of Los Angeles on 02/05/20,ii't~Jcf1&'s"i R. Carter, ExecuUve ~ J e r k of Court, by R. Perez.Deputy Clerk

                                                                                                                                                                     SUM-100
                                                  ·· SUMMONS                                                                              FOR COURT USE ONLY
                                                                                                                                      (SOLO PARA USO OE LA CORTE)
                                              (CJTACION JUDICIAL)
          NOTICE TO DEFENDANT:
          (AV/SO AL DEMANDADO):
           IND.IAN HARBOR INSURANCE COMPANY, a Delaware limited
           liability company; and DOES l through 10,
          YOU ARE BEING SUED BY PLAINTIFF:
          (LO.ESTA. DEMANDANDO EL DEMANDANTE):
           INNOVA TlVE ARTISTS TA LENT & UTERARY AGENCY, INC., a
           California corporation
            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
            below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp). your county law library. or the courthouse nearest you. If you cannot pay the filing fee, ask
           the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
            may be taken without further warning from the court.
               There-are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
           (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10.000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           ;AV/SOI Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
           continuaci6n.
              Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legates para presentar una respuesta por escrito en esta
           carte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
           en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
           Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ. en la
           biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
           que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le
           podra quitar su sue/do, dinero y bienes sin mas advertencia.
             Hay otros requisitos legates. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado. puede /lamar a un servicio de
           remisi6n a abogados. Si no puede pagar a un abogado, es posib/e que cump/a con /os requisitos para obtener servicios legales gratuitos de un
           programa de servicios lega/es sin fines de tucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
           (WWW.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.govJ o poni~ndose en contacto con la carte o el
           co/egio de abogados locales. AV/SO: Por fey, la carte tiene derecho a rec/amar las cuotas y /os costos exentos por imponer un gravamen sobre
           cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
           pagar el gra~amen de la carte antes de que la carte pueda desechar el caso.
         The name and address of the court is:                                                                          CASE NUMBER:
                                                                                                                        (Numero det Caso).
         (El nombre y direcci6n de la corte es):          Los Angeles Superior Court
          111 N. Hill Street
          Los Angeles, CA 90012
          The name, address. and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
          (El nombre. la direcci6n y el numero de telefono def abogado de/ demandante, o de/ demandante que no tiene abogado, es):
          Kirk A. Pasich, Pasich LLP, 1100 Glendon Ave., Suite IOOO, Los Angeles, CA 90024 (424) 313-7860
                                   Sherri R. Carter Executive Officer I Clerk of Court
          DATE: 02105/2019                                                    Clerk, by                                                                             • Deputy
         (Fecha)                                                              (Secretario)                                       Ricardo Perez                       (Adjunto)
         (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                           NOTICE TO THE PERSON SERVED: You are served
           ISEALJ
                                           1.         D
                                                   as an individual defendant.
                                           2.         D
                                                   as the person sued under the fictitious name of (specify):


                                                                                         IN J11\N ttA ~ hoR. I AltJv ,-4.J
.•.                                                                                                                                              c.e_ Lol'l"'f,~
                                                 3. d o n behalf of (specify):

                                                      ~-e~:   00):;cp 416.10 (corporation)              D                         CCP 416.60 (minor)
                                                              D CCP 416.20 (defunct corporation)        D                         CCP 416.70 (conservatee)
                                                              D CCP 416.40 (association or partnership) D                         CCP 416.90 (authorized person)
                                                              D other (specify):
                                                 4.         by personal delivery on (date):
                                                                                                                                                                        Pa e 1 of 1
           Form Adopted for Mandatory Use                                                                                                     Code of Civol Procedure§§ 412.20, 465
             Judicial Council of California
                                                                                    SUMMONS                                                                   www.courtinto.ca gov
             SUM-100 {Rev. July 1, 2009)




                                                                                                                                                        EXHIBIT A
                                                                                                                                                          Page 005
                    Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 2 of 66 Page ID #:6




:lectronically FILED by _Superi       Court of California, County of Los Angeles on 02/26/2019 10:50 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Panganiban.Deputy Clerk

                             1 Kirk Pasich (SBN 94242)
                                 kpasich@pasichllp.com
                             2 Nathan M. Davis (SBN 287452)
                                 ndavis@pasich IIp.com
                             3 PASICHLLP
                                 1100 Glendon Avenue, Suite 1000
                        ~--- 4 · Los Angeles, ·California 90024-3503 ·
                                 Telephone: (424) 313-7860
                             5 Facsimile: (424) 313-7890

                            .6        Attorneys for Plaintiff

                             7

                             8                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         ....•9. ..                                            FOR THE COUNTY OF LOS ANGELES

                          10

                          11          INNOVATIVE ARTISTS TALENT &                                                    Case No. l 9STCV03958
                                      LITERARY AGENCY, INC., a California
                a         l2          corporation,                                                                   Assigned to the Honorable Michelle
          ~                                                                                                          Williams Court, Dept. 74

          u
          ~
                          .13
                          14                     V.
                                                             Plaintiff,
                                                                                                                     NOTICE OF ADVANCE JURY FEE
                                                                                                                     DEPOSIT
          C/)
                          .15         INDIAN HARBOR INSURANCE
          <
          ~               16
                                      COMPANY. a Delaware limited liability
                                      company; and DOES l through 10,
                                                                                                                     Complaint Filed: February 5, 2019
                          17                                 Defendants.                                             Trial Date: None set

                          18

                          19

                          20                     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                       · 21                      PLEASE TAKE NOTICE that Plaintiff Innovative A11ists Talent & Literary Agency, Inc.

                          22          is hereby posting its advance jury fee deposit in the amount of $150.00.

                          23          DATED: February 26, 2019

                          24

                          25

                          26                                                                           Attorneys for Plaintiff
                          27

                          28

                                                                                NOTICE OF ADVANCE JURY FEE DEPOSIT




                                                                                                                                                                   EXHIBIT A
                                                                                                                                                                     Page 006
      Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 3 of 66 Page ID #:7




                                                                                              Rosorvod for C,lerk•s FIio Stamp
               SUPERIOR COURT OF CALIFORNIA
         ..       COUN·TY OF LOS-ANGELES
   COURTHOUSE ADDRESS:                              ..                                                   FILED
                                                                                               Suparlor Court or Ccllifornia
  Stanley Mask Courthouse                                                                        County of LosAngaliis

   111 North Hill Street, Los Angeles, CA 90012                                                      02/2112019
                                                                                      g;,crri R C.i:'a. Em:-J~-e0fi<l!' I Cci!<.olCou::
 . PLAINT-IFF(S):              ~·~>
                                                                                        By.           Rosalia Cruz           ~::1y
   Innovative Artists Talent & Literary Agency, Inc., a California Corporati
   DEFENDANT(S):

  Indian Harbor Insurance Company·, a Delaware Limited Liability Comp.
                                                                                      CASE NUMBER:
                               ORDER TO SHOW CAUSE HEARING
                                                                                      19STCV03958

·--T-o-the party I attorney·of·record:
   You are ordered to appear for an Order to Show Cause Hearing on 04/16/2019 at 8·30 AM in
   department 74 of this court, -=S=ta=n=l=e.,_y....:.;M:..:.;o=s=k::....C=o=urt'-"h:...:..o=u=s=e"-----------------'
   and show cause why sanctions should not be ir:nposed for:
   [v)        Failure to file proof of service.

   Failure to comply or appear may result in sanctions pursuant to one or more of the following: California
   Rules of Court, rule 2.30 and rule 3.1340; Code of Civil Procedure sections 177.5, 575.2, 583.150,
   583.310, 583.360, 583.410, 583.420, 583.430; and Government Code section 68608.
                                                     .                                         .
   [ J To avoid a mandatory appearance all required documents must be filed at least 5 days prior to the
           date of the hearing.




   Dated: 02/21/2019
                                                                                  Judicial Officer




                                              ORDER TO SHOW CAUSE HEARING
      LACIV 166 (Rev. 09/08)                                                                        Cal. Rules of Court, rule 2.30
......L.Asc Approved .06-04                                                                         LASC Local Rules. Chapter 7




                                                                                                              EXHIBIT A
                                                                                                                Page 007
    Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 4 of 66 Page ID #:8




                                                                                               Reserved ror Clerk's File Stamp
                SUPERIOR COURT.OF CALIFORNIA
                   COUNTY OF ·LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                    FILED
                                                                                              S~rior Court cl Califeiinia
  Stanley Mosk Courthouse                                                                        urityof LosAngeles
  11 t North Hill Street, Los Angeles, CA 9001"2                                                     02/21/2019
  PLAINTIFF/PETITIONER:                                                                S:1em R C:r~. tiJ.Cr~~·,'C! O!tree I Ce~ of CoU"
  Innovative Artists Talent & Literary Agency, Inc., a California                       ay:            Rosalie Cruz           ~..,ty
~ •. Cor:poration   .....   .~:::....   -.·   ..


  DEFENDANT/RESPONDENT:
  Indian Harbor Insurance Company, a Delaware Limited Liability
  Company
                                                                                                                      ....   ....
                                                                                       CASE NUMBER:
                                        CERTIFICATE OF MAILING                         19STCV03958

   I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
   party to the cause herein, and that on this date I served the Order to Show Cause Failure to File Proof of
  .Service up.on each ..party or counsel.named below by placing the document for collection and mailing so as
   to cause it to be deposited in the United States mail at the courthouse in Los Angeles, California, one copy
   of the original filed/entered herein in a separate sealed envelope to each address as shown below with the
   pos.tage thereon fully prepaid, in accordance with standard court practices.




       Nathan M. Davis
       Pasich, LLP
       1100 Glendon Avenue, Suite 1000
       Los Angeles, CA 90024




                                                                 Sherri R. Carter, Executive Officer/ Clerk of Court

  Dated: 02/21/2019                                              By:   Rosalie Cruz
                                                                       Deputy Clerk




                                                   CERTIFICATE OF MAILING


                                                                                                                   EXHIBIT A
                                                                                                                     Page 008
          Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 5 of 66 Page ID #:9



                                                                                                                Reserved ror Clerk"s File Slemp
.'                 SUPERI.OR COURT .OF CALIFORNIA
                      COUNTY OF LOS ANGELES                                                                               FILED
                                                                                                              Superior Court ot California
      COURTHOUSE AOORESS:
                                                                                                                County of LosAngalas
. Stanley Mosk Courthouse
  111 North Hill Street, Los Angeles, CA 90012                                                                       02/21/2019
      PLAINTIFF:                                                                                5,.,.1,11i   R. C<i~. £:,,o:u:-,sc O~ce, ,• Cc~ al Co:J
      Innovative Artists Talent & Literary Agency, Inc., a California Corpe                                            Rosalia Cruz
                                                                                                     Sy.                                          Oe,::•JI)•
      DEFENDANT:
      lndia~-~Harbor Insurance Company, a Delaware Limited Liability Cc
                                                                                                    CASE NUMBER:
                   N.OTICE OF CASE MANAGEMENT CONFERENCE                                            19STCV03958
     TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

     You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
     parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.
     Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                        I Dale:   06/05/2019        Time: 8:30   AM        Dept.:    74

     NOTICE TO DEFENDANT:            THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                                       DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

     Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
     CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
     may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
     case and be fully prepared to participate effectively in the Case Management Conference.

     At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
     establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
     case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
     Reduction Act (Gov. Code,§ 68600 et seq.)




                                                         CERTIFICATE OF SERVICE

     I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
     herein. and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

     ~ by depositing in the United States mail at the courthouse in Los Angeles                 , California, one copy of the original
         filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

     O   by personally giving the party notice upon filing of the complaint.

          Nathan M. Davis
          1100 Glendon Avenue, Suite 1000
          Los Angeles, CA 90024
                                                                                 Sherri R. Carter, Executive Officer/ Cieri< of Court


     Dated:. 02/21/2019                                                                                        By Rosalie Cruz
                                                                                                                                    Deputy Clerk
     LACIV 132 (Rev. 07/13)                                                                                            Cal. Rules of Court, rules 3.720-3.730
     1::ASC Approved 10-03
                                               NOTICE OF                                                               LASC Local Rules. Chapter Three
     For Optional Use                CASE MANAGEMENT CONFERENCE



                                                                                                                                         EXHIBIT A
                                                                                                                                           Page 009
               Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 6 of 66 Page ID #:10


Electronically FILED by Superior Court of California. County of Los Angeles on 02/05120Wl~~rri A. Carter, Executive Officer/Clerk of dourt, by A. Perez.Deputy Clerk



               ATIQRNEY OR PARTY WITHW\ ATIORNEY {Name. state Bar numoer. and address,
                                                                                                                                       I
                                                                                                                                       FOR COURT USE ONLY
                                                                                                                                                                  CM-010
              - Kirk A. Pasich (SB 94242), Nathan M. DaVIs (SBN 28 452)
                PASICtl LLP
                 llOO Glendon Avenue Suite 1000 2
                Los Angeles, CA 900 4
                    TELEPHONENO.: ~424) 313-7860                         FAXNO.: (424l313-7890
               moRNEYFORtNameJ: laintifflnnovative Artists Talent & iterarv Agency,                             Inc.
              SUPERIOR COURT OF CALIFORNIA, COUNTY OF             LOS ANGELES                                                          I
                   STREET AooRess:           111 N. Hill Street
                   MAILING AOORESS:
              ... c11YAN021Pcooe:            Los Angeles, CA 90012
                   · '·iiAANCH NAME:         Central   ·
                CASE NAME:
                Innovative Artists etc. v. Indian Harbor Insurance Co.
                  CIVIL CASE COVER SHEET                            Complex Case Designation           CASE NUMBER:                    I
              [ll  Unlimited             LimitedD                      D
                                                                     Counter                 D
                                                                                          Joinder
                   (Amount               (Amount                                                       JUDGE:
                   demanded              demanded is          Filed with first appearance by defendant
                   exceeds $25,000)      $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:                         I
                                            Items 1-6 below must be comoleted (see instructions on page 2).                            I
              1. Check one box below for the case type that best describes this case:
                  Auto Tort                                          Contract                                   Provisionally Compllx Civil Litigation
                  D       Aulo(22}                                   D      Breach of contract/warranty (06)    (Cal. Rules of Coun,lrulas 3.40~.403)
                  D       Uninsured motorist (46)                    D      Rule 3.740 collections (09)         D      Antitrust/Trade regulation (03}
                                                                                                                                        I         .
                  Other Pl/PD/WO (Personal Injury/Property           D      Other collections (09)              D      Construction defect (10)
                  Damage/Wrongful Death) Tort                        [Z]    Insurance coverage (18)             D      Mass tort (40)  I
                  D     Asbestos (04)                                D      Other contract (37)                 D      Securities litigation (28}
                  D     Product liability (24)                      Real Property                               D      Environmentaltoxic tort (30)      .
                  D     Medical malpractice (45)                     D     Eminent domain/Inverse               D      Insurance coverage claims arising from the
                  D     Other PI/PDIWD (23)                               condemnation (14)                            above listed provisionally complex case ·
                                                                                                                                       I
                 Non-Pl/PO/WO (Other) Tort                           D    Wrongful eviction (33)                       types (41)
                  D     Business tort/unfair business practice (07)  D     Other real property (26)             Enforcement of Judgment
                  D     Civil rights (08)                           Unlawful Detainer                           D      Enforcement of judgment (20)
                                                                                                                                       I
                  D     Defamation (13)                              D     Commercial (31)                      Mlscellaneous Civil Complaint
                  D
                  D
                        Fraud(16)                                    D
                                                                     D
                                                                           Residential (32)                     0      RIC0(27)        I
                        Intellectual property (19)                         Drugs(38)                            D      Other complaint (not :specified above) (42)
                  D     Professional negligence (25}                Judicial Review                                                    I
                                                                                                                Miscellaneous Clvll Petition
                  D     Other non-Pl/PD/WO tort (35)                 D    Asset forfeiture (05}                 D      Pannership anJ corporate governance (21)
                Dloyment                                             D     Petition re: arbitration award (11)
                                                                                                                D      Other petition <7ot :specified above) (43)
                        Wrongful termination (36)                    D    Writ of mandate (02)
                  D     Other employment (15)                        n    Other judicial review (39)
             2. This case LJ is               l.LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                  factors requiring exceptional judicial management:
                ..a.
                   b.D
                      D .   Large .number. of separately represented .parties
                            Extensive motion practice raising difficult or novel
                                                                                        d.
                                                                                         e.
                                                                                           D
                                                                                           D
                                                                                                   Large number of witnesses           I
                                                                                                  Coordination with related actions.pending in one or more courts
                            issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
                  c.  D     Substantial amount of documentary evidence                   f.D      Substantial postjudgmentjudicial:supervision
              3. Remedies sought (check all that apply): a.[Z] monetary b. [Z] nonmonetary; declaratory or injunctive relief                            c. [L] punitive
              4. Number of causes of action (specify): Three (3)
              5. This case         D
                                   is               W
                                              is not a class action suit.                                                              I
              6. If there are any known related cases. file and serve a notice of related case. (You
             Date: February 5; 2019
             Nathan M. Davis

                • Plaintiff must file this cover sheet with the first paper filed in ~~!~;n or proceeding (except small clai~s cases or cases filed
                  under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                  in sanctions.                                                                                             1
                • File this cover sheet in addition to any cover sheet required by local court rule.                        ,
                • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                  other parties to the action or proceeding.                                                                1
                • Unless this is a collections case under rule 3. 740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                   Pae1af2
              Fenn Adopted for Mandatory Use
                JUdlcial Council of CSll!omla                        CIVIL CASE COVER SHEET                                 Cal. Ruc/s':.ci~"!°~   ~!ici!tf~~4'.'!ida.~~
                CM.010 (Rev. July 1. 2007)                                                                                             '                  www.c:oul1/nlb.ca.gov

                                                                                                                                       i
                                                                                                                                                      EXHIBIT A
                                                                                                                                                        Page 010
                  Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 7 of 66 Page ID #:11




                                                                                                                 CASE NUMBER
  SHORT- TITLE:lnnovative Artists etc. v. Indian Harbor Insurance Co.



                                      CIVIL CASE COVER SHEET ADDENDUM AND
                                              STATEMENT OF LOCATION
                       (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                       This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




             Step 1:        After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                            Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


             Step 2:        In Column B, check the box for the type of action that best describes the nature of the case.


             Step 3: In       Column C, circle the number which explains the reason for the court filing location you have
                            chosen.

                                                      Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse. Central District.                 7. Location where petitioner resides.

2. Permissive filing in central district.                                                        8. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                         9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                          10. Location of Labor Commissioner Office.
                                                                                                11. Mandatory filing location (Hub Cases unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                             A                                                         B                                                           C
                       i          Civil Case Cover Sheet                                         Type of Action                                         Applicable· Reasons -
                                        Category No.                                            (Check only one)                                         See Step 3 Above

                                         Auto (22)            D   A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death              1,4, 11
   .B
    ~
      t:
      0
   <( I-                          Uninsured Motorist ( 46)    D   A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist         1. 4, 11


                                                              D   A607D Asbestos Property Damage                                                    1, 11
                                      Asbestos (04)
                                                              D   A7221 Asbestos - Personal Injury/Wrongful Death                                   1, 11
   ~ t:
       Cl>        0
       c.. l-

   a.
       o
       ~
           .c ...."'               Product Liability (24)     D   A726D Product Liability (not asbestos or toxic/environmental)                     1, 4, 11

   -
       c:,o       Q)



   ·- -                                                       D   A721D Medical Malpractice - Physicians & Surgeons                                     1. 4, 11
       ~
                  ~           Medical Malpractice (45)
                                                                                                                                                    1, 4, 11
   -- C:      -
                  en
                  C:
                                                              D   A724D Other Professional Health Care Malpractice
       "'
       C:         0
                  ~


       ~~                                                     D A725D Premises Liability (e.g., slip and fall)                                      1, 4, 11
                           .. -
       Q)         Q)
   ·ll::"·O>                         Other Personal
       ~ "'                          Injury Property          D   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                    1, 4, 11
       <I> E
   ..c:           "'                Damage Wrongful                     assault, vandalism. etc.}
   0          Cl
                                       Death (23)                                                                                                   1. 4, 11
                                                              D   A727D Intentional Infliction of Emotional Distress
                                                                                                                                                    1. 4, 11
                                                              D A722D Other Personal Injury/Property Damage/Wrongful Death




   [ACTv 109 (Rev 2/16)                                      CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
   LASC Approved 03-04                                          AND STATEMENT OF LOCATION                                                           Page 1 of 4




                                                                                                                                                   EXHIBIT A
                                                                                                                                                     Page 011
      Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 8 of 66 Page ID #:12




                                                                                                           CASE NUMBER
SHORT TITLE:         Innovative Artists etc. v. Indian Harbor Insurance Co.


                                    A                                         .   ..   ..          B                                          C Applica~le
                         Civil Case Cover Sheet ·                  ..                        Type of Action                                Reasons - See Step 3
                               CategciryNo." ·                               ..             (Check only one)
                                                                                                                                   I             Above··


                           Business Tort (07)         D   A6029 Other Commerci~I/Business Tort (not fraud/breach of contract)      I       1,2,3

   ~5.                      Cii/il'Rights (08)        D   A6005 Civil Rights/Discrimination
                                                                                                                                   I
                                                                                                                                   I       1, 2, 3
      "' t-
   a. ..c:                                                                                                                         i
   e-
  a.. ill                   Defamation (13)           D   A6010 Defamation (slander/libel)                                         j      1,2,3

  -~-e
  ~~
  -
  cu
      :s :s
      c        CJ)
               C               Fraud (16)             D   A6013 Fraud (no contract)
                                                                                                                                   I
                                                                                                                                   I
                                                                                                                                   i
                                                                                                                                   !
                                                                                                                                           1,2,3

   s~
   fm                                                 D A6017 Legal Malpractice                                                    i      1,2,3
   "'          Cl     Professional Negligence (25)                                                                                  i
  a..          nl·
                                                      D A6050 Other Professional Malpractice (not medical or legal)                'f      1, 2, 3
      c:       E
  0"'
  zo                                                                                                                               '
                                                                                                                                   j
                               Other (35)             D A6025 Other Non-Personal Injury/Property Damage tort                               1, 2, 3
                                                                                                                                   I
          -.,
           C           Wrongful Termination (36)      D A6037 Wrongful Termination                                                 iI      1, 2, 3



       Q.
           i            Other Employment (15)
                                                     D A6024 Other Employment Complaint Case                                       i
                                                                                                                                   I'
                                                                                                                                          1, 2, 3

       w
           E                                         D A6109 Labor Commissioner Appeals                                            I      10
                                                                                                                                   i
                                                     D A6004 Breach of Rental/Lease Contract (not unlawful detainer or wron'gful
                                                                 eviction)                                                         I      2,5
                                        cu
                      Breach of Contra Warranty
                                                     D A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                                                                                                                          2,5
                                  (06)
                            (not insurance)                                                                                               1.2, 5
                                                     D A6019 Negligent Breach of Contract/Warranty (no fraud)                      !
                                                                                                                                          1, 2, 5
                                                     D A6028 Other Breach of Contract/Warranty (not fraud or negligence)
                                                                                                                                   !


       ~
       C
          -u
                            Collections (09)
                                                     D A6002 Collections Case-Seller Plaintiff
                                                     D    A6012 Other Promissory Note/Collections Case
                                                                                                                                   !
                                                                                                                                          5, 6, 11
                                                                                                                                          5, 11
       0
       u                                             D    A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                5, 6, 11
                                                                Purchased on or after Januarv 1 2014)                                                             .
                       Insurance Coverage (18)       J A6015     Insurance Coverage (not complex)                                         1@s,s

                                                     D A6009 Contractual Fraud                                                            1,2,3,5
                          Other Contract (37)        D    A6031 Tortious Interference                                                     1,2,3,5
                                                     D A6027 Other Contract Dispute(not breachflnsurance/fraud/negligencej                1,2,3,8,9

                        Eminent Domain/Inverse
                                                     D    A7300 Eminent Domain/Condemnation                    Number of parcels__, _     2,6
                          Condemnation (14)
          ~
          .,
          a.            Wrongful Eviction (33)       D A6023 Wrongful Eviction Case                                                       2,6
          C
       a:
       ni .,                                         D A6018 Mortgage Foreclosure                                                         2,6
       a::             Other Real Property (26)      D A6032 Quiet Title                                                                  2,6
                                                     D A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)       2,6

                     Unlawful Detainer-Commercial
                                                     D A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)                6, 11
                                 (31)

                     Unlawful Detainer-Residential
                                 (32)                D A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6, 11

                          Unlawful Detainer-
                         Post-Foreclosure /341
                                                     D A6020F Unlawful Detainer-Post-Foreclosure                                          2,6, 11

                     Unlawful Detainer-Drugs (38)    D A6022 Unlawful Detainer-Drugs                                                      2,6, 11



 LACIV 109 (Rev 2/16)                                CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
. LASC.Approved.03-04                                   AND STATEMENT OF LOCATION                                                         Page 2 of4




                                                                                                                                            EXHIBIT A
                                                                                                                                              Page 012
             Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 9 of 66 Page ID #:13




SHORT TITLE:                                                                                            CASE NUMBER
                   Innovative Artists etc. v. Indian Harbor Insurance Co.

                                   A                                                           B                                  C Applicable
                       Civil Case Cover Sheet                                            Type of Aclion                        Reasons - See Step 3
                             Category No.                                               (Check only one)                                 Above

                        Asset Forfeiture (05)          D   A6108 Asset Forfeiture Case                                         2, 3.6


                      Petition re Arbitration ( 11)   D    A6115 Petition to Compel/ConfirrnNacate Arbitration                2,5


                                                      D    A6151 Writ - Administrative Mandamus                               2,8

                        Writ of Mandate (02)          D A6152 Writ - Mandamus on Limited Court Case Matter                    2

                                                      D    A6153 Writ - Other Limited Court Case Review                       2


                     Other Judicial Review (39)       D    A6150 Other Writ /Judicial Review                                  2,8


                   Antitrust/Trade Regulation (03)    D A6003 Antitrust/Trade Regulation                                      1, 2, 8
         C:
         0
       ~              Construction Defect ( 10)       D    A6007 Construction Defect                                          1. 2. 3
         en
       ;.
       ::i
                     Claims Involving Mass Tort
        ~                       (40)
                                                      D    A6006 Claims Involving Mass Tort                                   1, 2. 8
       a.
         E
         0
       u              Securities Litigation (28)      D A6035 Securities Litigation Case                                      1, 2, 8
       :.:,
       ii                    Toxic Tort
         C                                                                                                                    1, 2, 3, 8
         0                                            D    A6036 Toxic Tort/Environmental
                         Environmental (30)
       "iii
       ·~            Insurance Coverage Claims
                                                      D A6014 Insurance Coverage/Subrogation (complex case only)              1, 2, 5. 8
       0...            from Complex Case ( 41)

                                                      D    A6141 Sister State Judgment                                        2, 5, 11

  ........                                            D    A6160 Abstract of Judgment                                         2,6
   ......
   C: C:

   E E                      Enforcement               D    A6107 Confession of Judgment (non-domestic relations)              2,9
   ..,        en
   ~         -g           of Judgment (20)            D A6140 Administrative Agency Award (not unpaid taxes)                  2,8
  .E -,
  C: -0
  W                                                   D    A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8

                                                      D    A6112 Other Enforcement of Judgment Case                           2,8,9


                              RIC0(27)                D    A6033 Racketeering (RICO) Case                                     1, 2, 8


                                                      D A6030 Declaratory Relief Only                                         1, 2, 8

                         Other Complaints             D A6040 Injunctive Relief Only (not domestic/harassment)                2,8
                     (Not Specified Above) (42)       D    A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8

                                                      D    A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                       Partnership Corporation
                                                      D A6113 Partnership and Corporate Governance Case                       2,8
                          Governance (21)

                                                      D A6121 Civil Harassment                                                2,3,9
   .,,::, .,,C
                                                      D A6123 Workplace Harassment                                            2, 3,9
   0          0
   !E                                                 D A6124 Elder/Dependent Adult Abuse Case                                2,3,9

  t~
   .,, >
  :iE c:3
                       ·· Other Petitions (Not
                         Specified Above) (43)        D    A6190 Election Contest

                                                      D A6110 Petition for Change of Name/Change of Gender
                                                                                                                              2
                                                                                                                              2. 7
                                                      D    A6170 Petition for Relief from Late Claim Law                      2,3.8
                                                      D    A6100 Other Civil Petition                                         2, 9




 LACl'il 109 (Rev 211'6)                              CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
 LASC Approved 03-04                                     AND STATEMENT OF LOCATION                                            Page 3 of 4




                                                                                                                             EXHIBIT A
                                                                                                                               Page 013
 Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 10 of 66 Page ID #:14




                  ... ...:~   ~   .....,. ..
  SHORT TITLE:                                                                              CASE NUMBER
                 Innovative Artists etc. v. Indian Harbor Insurance Co.

                                                                                                          'i
                                                                                                          I


.Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers Jhown under Co'lumn C for the
             type of action that you have selected. Enter the address which is the basis for the filirlg location, including zip code.
             (No address required for class action cases).                                             J


                     ...             .~ .....   ..
                                                                                                          I
                                                                         ADDRESS:
    REASON:                                                              1505 10th Street
     01.r.!2.03.04.05.06.07. 08.0 9.010.011.


    CITY:                                            STATE:   ZIPCDDE:

    Santa Monica                                     CA       90401

step 5: Certification of Assignment: I certify that this case is properly filed in the Central                           District of
             the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(l)(E)].
                                                                                                          I                 .
                                                                                                          I
   Dated: February 5, 2019




   PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
   COMMENCE YOUR NEW COURT CASE:                                         1

        1. Original Complaint or Petition.
        2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
        3. Civil Case Cover Sheet, Judicial Council form CM-010.
        4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
             02/16).                                                                                      ·
        5. Payment in fulrof the filing fee, unless there is court order for waiver, partial or scheduled payments.
                                                                                                           !
        6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
           minor under 18 years of age will be required by Court in order to issue a summons.              \
        7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
           must be served along with the summons and complaint, or other initiating pleading in the case.
                                                                                                          !




   LACIV 109 (Rev 2/16)                              CIVIL CASE COVER SHEET ADDENDUM                            Local Rule 2.3
.,·..: LASC.Approved 03-04                              AND STATEMENT OF LOCATION                                 Page 4 of 4




                                                                                                                 EXHIBIT A
                                                                                                                   Page 014
              Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 11 of 66 Page ID #:15

Electronically FILED by Supe i r Court of California, County of Los Angeles on 02/05/2019 06:55 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Depuly Clerk
                                                                                       19STCV03958 ·
                                          Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Michelle Williams Court




                         1 Kirk Pasich (SBN 94242)
                           kpasich@pasichllp.com
                         2 Nathan M. Davis (SBN 287452)
                           ndavis@pasichllp.com
                         3 PASICHLLP
                           1100 Glendon Avenue. Suite I 000
                         4 bos Angeles, California- 90024-3503
                           Telephone: (424) 313-7860
                         5 Facsimile: (424) 313-7890

                         6 Attorneys for Plaintiff

                         7                                 SUPERIOR COURT OF THE ST ATE OF CALIFORNIA

                         8                                              FOR THE COUNTY OF LOS ANGELES

                         9

                       10      INNOVATlVE ARTISTS TALENT &                                                     Case No. _ _ _ __
                               LITERARY AGENCY, INC., a California
                       11      corporation,
              ~        12                             Plaintiff:                                               COMPLAINT FOR BREACH OF
        ~                                                                                                      CONTRACT; TORTIOUS BREACH OF
                                                                                                               THE COVENANT OF GOOD FAITH
        u              13                  V.


        -<
        C /)
                       14 INDIAN HARBOR INSURANCE
                       .15
                               COMPANY. a Delaware limited liability
                               company; and DOES I through I0,
                                                                                                               AND FAIR DEALING; and
                                                                                                               DECLARATORY RELIEF

                                                                                                               DEMAND FOR JURY TRIAL

        ~              16                             Defendants.

                       17

                       18
                       19                  Plaintiff Innovative Artists Talent & Literary Agency, Inc. ("[nnovative") complains of

                       20 defondant Indian Harbor Insurance Company, and alleges as follows:
                       21                                                          NATURE OF THE ACTION

                       22                   1.        [nnovative and certain other related entities were insured under an errors and

                       23      omissions policy issued by Indian Harbor. Among other things, the policy obligated Indian

                       24 Harbor indemnify its insureds for settlements of claims against it seeking damages for acts or
                       25      omissions arising out of its professional services. When Innovative and other insureds were sued

                       26 for such alleged acts or omissions, it notified Indian Harbor, asking it to honor its duties under the
                       27 policy. When it appeared that there was an opportunity to reach a reasonable settlement of that
                       28 lawsuit, Innovative asked Indian Harbor to contribute. Indian Ha~bor agreed to do so.
                               -.·
                                                                                                 COMPLAINT
                               10911,•I




                                                                                                                                                              EXHIBIT A
                                                                                                                                                                Page 015
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 12 of 66 Page ID #:16




                 1 Unfortunately for Innovative, when it actually became possible to settle the lawsuit, Indian Harbor

                 2 reneged on that commitment and refused to pay any monies due under its policy, thereby

                 3   breaching its contract and the implied covenant of good faith and fair dealing. Innovative brings
  --~·"':"
                 4 thisaction·to·-recover the damages caused by [ndian Harbor's breaches and bad faith.

                 5                                             THE PARTIES
             _6                2.    Innovative is a California corporation engaged in representing clients as a talent

                 7 agency, including in California.

                 8             .
                               .),   Innovative is informed and believes, and on that basis alleges, that Indian Harbor is

                 9   a D.eJaware.corporation authorized to transact, and transacting, business in California and-the

             10 County of Los Angeles. Indian Harbor is pa11 of the AXA XL family of insurance companies.
             11      According to AXA XL's website, ''With a network reach in more than 200 countries, AXA XL

             12      Insurance reaches across borders with the effective risk management services our clients and

             13      brokers need." Global, AXA XL, https://axaxl.com/insurance/global (last visited .Ian. 30, 20 l 9).

             14 The AXA XL family also states:

             .15                     What is an insurance policy after all? When you pay an insurance

             16                      premium, you're buying a promise. And when you buy an AXA

             17                      XL insurance policy, our promise is to investigate, manage, and

             18                      resolve your covered claim - so you can move forwa·rd with getting

             19                      back to business as soon as possible. We call it: getting you from

             20                      stop to go.

             21      .Insurance Claims, AXA XL, https://axaxl.com/insurance/claims (last visited Jan. 30, 2019).

             22                4.    Innovative is ignorant of the true names and capacities, whether individual,

             23      associate, pa1tnership, corporate, or otherwise, of the defendants fictitiously designated in this

             24 complaint as Does l through 10, and therefore sues those defendants by these fictitious names.
             25      Innovative will seek leave of court to amend this complaint when the true names and capacities of

             26 these defendants have been ascertained. Innovative is informed and believes, and on that basis

             27 alleges, that Does 1 through I 0, in some way unknown to Innovative, have underwritten or
             28 provided insurance coverage to Innovative, or are otherwise responsible for losses alleged in this
  ......__   ~
                                                                        2
                                                                  COMPLAINT
                     10916'1




                                                                                                           EXHIBIT A
                                                                                                             Page 016
         Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 13 of 66 Page ID #:17




                         1    complaint, and that Does I through IO are authorized to, and do; transact insurance business in

                     .. 2     California and the County of Los Angeles.

                         3                        THE ERRORS & OMISSIONS INSURANCE POLICY
   .   .·.~.             4·       ·•·· ·S. ·"·""'To··mitigate risks associated with doing business as talent agents, Innovative

                         5 purchased errors and omissions insurance from Indian Harbor. It purchased such insurance from

                     ... .6   Indian Harbor for several years, paying substantial premiums and expecting [ndian Harbor to

                         7    honor its duties thereunder.

                         8           6.      One of the errors and omissions insurance policies that Innovative purchased from

                        _9 Indian.Harbor is.policy number MPP903135402 (the "Policy"). A true and correct copy of at least

                        10    the relevant p01tions of the Policy is attached hereto as Exhibit A and incorporated by reference.

                        11    Innovative and Innovative Artists, Innovative Artists, LLC, and Innovative Artists Talent &

        11              12    Literary Agency NY, Inc., are Named .Insureds (collectively, the "Jnnovative Insureds") under the
::r:;
                       .13
u
~                       14
                              Policy. The Policy specifies that Innovative is "the sole agent and will act on behalf of all of

                              Insureds." Policy, § 1.9 & Decls. Item I, as amended by Endorsement #00 I. Innovative brings
C/)
                        .15   this lawsuit on its own behalf and on behalf of the other Innovative Insureds .
<
~                       16           7.      The Pol icy was in effect at least from September 12, 2014, to September 12, 20 I 7.

                        17    It provides $3,000,000 in insurance for each claim, subject to a $250,000 retention. However, the

                        18    Policy has a provision designed to encourage its insureds to effect early settlements of claims

                        19    against them. Specifically, the policy states that if an insured "resolves a claim as reflected in a

                       20     settlement agreement, order, dismissal or judgment, within one ( l) year following the date that the

                       21     claim is reported in writing to [Indian Harbor], the Named Insured will be reimbursed 9r credited

                       22     up to 50% of the Self-Insured Retention they have paid for that claim. The maximum

                       23     reimbursement or credit is $25,000 per policy period." Policy, § G, as amended by

                       24 Endorsement #003.
                       25            8.       Indian Harbor agreed in the Policy that it had ''the right and duty to defend all

                       26     covered claims brought in the United States, its territories and possessions." Policy, § D, as

                       27     amended by Endorsement #003. It also agreed in the Policy to ''pay on the Insured's behalf

                     .. 28    damages and defense expenses arising out of a claim first made against the Insured during the

       ~·    ~   .                                                               3
                                                                           COMPLAINT




                                                                                                                      EXHIBIT A
                                                                                                                        Page 017
        Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 14 of 66 Page ID #:18




                      l    policy period, and reported to the Company in writing during the policy period, by reason of an

                      2 actual or alleged act or omission including personal injury, in the performance of professional
                      3    services.'' id., § B. "Professional Services" is defined to be sei·vices performed as a talent
 ......,_..   ..      4 manager ''for a fee or ot:her remuneration." Id., §A.IO (referencing Decls. Item 7).

                      5                                    THE WARNER BROS. LAWSUIT
                   ....6          9.      On October 24, 2016, Warner Bros. filed a lawsuit against the Innovative Insureds,

                      7    Warner Bros. Entertainment inc. v. Innovative Artists Talent & Literary Agency Inc .. Case No.

                      8    2: I 6-cv-07902-BRO-AS, in the United States District Court for the Central District of California

                      9    (the.'' Warner Bro;. lawsuit"). A true and correct copy of the First Amended Complaint therein is

                     10    attached hereto as Exhibit B and incorporated by reference.

                     11            l 0.   Warner Bros. alleged in the lawsuit that it provided the Innovative Insureds with

                     12 ''screener" DVDs to deliver to their clientele who were voting members of one or more groups that
~                    13 confer awards for achievement in film (such as members of the Academy of Motion Picture Arts
u
-<
C.I')
                     14    and Sciences). Warner Bros. also alleged that the l'nnovative Insureds mishandled those screener

                     15 DVDs that were sent to the Innovative Insureds in their capacities as talent agents in violation of

~                    16    copyright laws. Accordingly, the Warner Bros. lawsuit alleged two causes of action, one for

                     17 copyright infringement in violation of the United States Copyright Act, and another for violation
                     18    of the federal Digital Millennium Copyright Act. The Warner Bros. lawsuit's allegations carried

                     19    with them the potential exposure of several million dollars in liability.

                     20           11.     As Innovative timely advised Indian Harbor, Warner Bros. and the Innovative

                     21    Insureds quickly began settlement discussions. In early 2017, with Indian Harbor's agreement, the

                     22    Innovative insureds were able to negotiate a settlement with Warner Bros. That settlement was

                     23    concluded. As a result, Warner Bros. voluntarily dismissed its lawsuit on February 28, 2017.

                     24           12.     As a result of the Warner Bros. lawsuit and its settlement, the innovative Insureds

                     25    incurred and paid damages and defense expenses insured under the Policy and greater than the

                     26    Policy's retention.

                     27
                     28
                                                                              4
                                                                       COMPLAINT




                                                                                                                EXHIBIT A
                                                                                                                  Page 018
      Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 15 of 66 Page ID #:19




             1                          INDIAN .HARBOR'S BREACHES OF lTS DUTIES
             2           13.     Indian Harbor was obligated to defend the Innovative Insureds in the Warner Bros.

           ·3     lawsuit and, subject only to the satisfaction of the reduced retention amount, to pay for the defense

             4 co·sts·that the Innovative Insureds incurred in connection with the Warner Bros. lawsuit and the

             5 settlement of that lawsuit. Indeed, as Innovative explained to Tndian Harbor, the allegations in the
          ... 6 Warner Bros. lawsuit were within the scope of the Policy's coverage because they included claims
             7 for damages resulting from the alleged mishandling of information provided to the Innovative

             8    Insureds in their capacities as talent agencies and as part of the services performed as talent

             -9 agencies. Ex. B, 1 34.

           .10           14.     Innovative timely notified Indian Harbor of the Warner Bros. lawsuit.

            11           15.     On November 3, 2016, Indian Harbor sent Innovative a letter promising to commit

      ~     l2    a certain amount of money to Innovative to fund a potential settlement.
o:;                      16.     In reliance upon Indian Harbor's commitment, the Innovative Insureds made the
u
~
            1.3

            14    offer agreed upon by Indian Harbor to settle the Warner Bros. lawsuit.
r::../)
           .15           17.     However, on December 23, 2016, Indian Harbor blindsided the Innovative Insureds
<
~           16    by reversing its position entirely, denying that it had any duty to defend or indemnify the

            .17   Innovative Insureds at all in the Warner Bros. lawsuit, and reneging on its commitment to

            18 c_ontribute to the settlement. In fact, Indian Harbor refused to contribute any amount to the

            19    settlement and refused to pay out any sums under the Policy. Indian Harbor's conduct and denial

           20     of coverage were incorrect, wrongful, and breaches of Indian Harbor's duties to its insured.

           21            18.     As a result of Indian Harbor's improper denial of coverage, the Innovative Insureds

            22    were forced to pay significant sums above the Policy retention to defend against and settle the

           23 Warner Bros. lawsuit, which sums should have been paid by Indian Harbor. As a result, the
           24     Innovative Insureds were deprived of the insurance coverage and the benefits thereunder that

            25    Innovative had purchased from Indian Harbor.

           26            19.     To date. Indian Harbor has not paid any of the Innovative Insureds any of the

            27    amounts due under the Policy.

            28
                                                                    5
                                                              COMPLAINT




                                                                                                        EXHIBIT A
                                                                                                          Page 019
          Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 16 of 66 Page ID #:20




               l              20.      To the extent not waived or otherwise excused, the Innovative Insureds complied

               2 with all terms and conditions precedent contained in the Policy. Therefore. the Inm)vative
               3    Insureds are entitled to all benefits of insurance provided by the Policy.

               4 ..     ., ····~                        FIRST CAUSE OF ACTION
               5                                  (Breach of Contract against Indian Harbor)

            ....6             21.      Innovative realleges and incorporates by reference paragraphs 1 through 20.

               7              22.      Indian Harbor had a duty to pay, up to the Policy's limit, for the reasonable

               8 settlement of the Warner Bros. lawsuit.

               9              2.3.     Indian Harbor breached its dutks owed to the Innovative Insureds by, among other

              10 things,

              11                          a. asse1ting grounds for denying coverage for the Innovative Insureds' claim

              12                              that it knew, or should have known, are not supported by, and in fact are
~
u
......_
              13

              14
                                              contrary to, the terms of the Policy, the law, insurance industry custom and

                                              practices, and the facts;
C/)
              .15                         b. failing to pay up to the Policy limit for the reasonable settlement of the
<
~             16                              Warner Bros. lawsuit; and

              .17                         c   otherwise refusing to perform duties under the Policy .

              18              24.      As a direct and proximate result of Indian Harbor's breach of contract, the

              19    Innovative [nsureds have sustained damages in an amount exceeding this Court's jurisdictional

              20    limit, to be detem1ined at trial.

              21                                     SECOND CAUSE OF ACTION
              22                   (Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing

              23                                             against Indian Harbor)

              24              r_:,_    Innovative realleges and incorporates by reference paragraphs 1 through 20, 22,

              25    and 23.

              26              26.      Implied in the Policy was a covenant that Indian Harbor would act in good faith

              27    and deal fairly with the Innovative Insureds, that Indian Harbor would do nothing to interfere with

              28    the rights of the Innovative Insureds to receive benefits due under the Policy, and that Indian
                                                                          6
                                                                    COMPLAINT




                                                                                                            EXHIBIT A
                                                                                                              Page 020
        Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 17 of 66 Page ID #:21




              ..... . :
              ·   ~




                          1 Harbor would give at least the same level of consideration to the Innovative Insureds' interests as

                          2 it gave to its own interests.
                          3            27.   Indian Harbor also had a duty ui1lier the Policy, the law, and insurance industry

  · .•.,. ·               4 custom, practice, and standards to conduct a prompt and thorough investigation. including as to all

                          5 bases that might support the Innovative Insureds' claim for insurance coverage before reserving

                          6   rights to deny, and denying, coverage.

                          7            28.   Instead of complying \Vith these duties, Indian Harbor acted in bad faith by, among

                          8 other things,
                          9                     a. failing to promptly conduct a full and thorough investigation of Warner

                      10                             Bros.' claims and the Innovative Insureds' claim for insurance coverage,

                      11                             and asse11ing grounds for denying coverage without conducting that

      3               12                             investigation;
~                                               b. wrongfully and unreasonably asserting grounds for denying coverage that
u                     13


-<
C /.)
                      14
                      15
                                                     Indian Harbor knew, or should have known, are not suppo11ed by, and in

                                                     fact are contrary to, the terms of the Policy, the law, insurance industry

~                     16                             custom and practice, and the facts;

                      17                        c. failing to fully inquire into bases that might suppo11 coverage for the

                      18                             Warner Bros. lawsi.1it;

                      19                        d. unreasonably failing and refusing to honor its promises and representations

                      20                             in the Policy;

                   21                           e. leading the Innovative Insureds to believe that Indian Harbor would fund a

                      22                             reasonable settlement, but reversing its coverage position and denying

                      23                             coverage entirely and wrongly;

                      24                        f.   giving greater consideration to its own interests than it gave to the

                      25                             Innovative Insureds' interests;

                      26                        g. otherwise acting as alleged above.

                      27
                      28
                                                                                7
                                                                          COMPLAINT
                              1•9164




                                                                                                                    EXHIBIT A
                                                                                                                      Page 021
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 18 of 66 Page ID #:22




     1             29.      l.n breach of the implied covenant of good faith and fair dealing; Indian Harbor did

    . 2 the things and committed the acts alleged above, consciously withholding from the Innovative
     3     Insureds the rights and benefits to which it is and was entitled under the Policy.

                            In breach of the implied covenant of good faith and fair dealing, Indian Harbor did

     5 the things and committed the acts alleged above.

    .6             3 J.     Indian Harbor's actions are inconsistent with the reasonable expectations of the

     7     Innovative Insureds, are contrary to established industry custom and practice, are contrary to legal

     8     requirements, are contrary to the express terms of the Policy. and constitute bad faith.

     9..           32.      As a direct and proximate result of Indian Harbor's actions, the Innovative Insureds

    10 have been damaged in an amount exceeding the Coutt's jurisdictional limits. Also, pursuant to

    11     Brandt v. Superior Court, 37 Cal. 3d 813 (1985). Innovative is entitled to recover all attorneys'

    12 fees that it has reasonably incurred, and continues to incur. in its efforts to obtain the benefits due
    13     under the Policy that Indian Harbor has withheld, and is withholding, in bad faith. Innovative is

    14 entitled to interest at the maximum legal rate.
               ..,..,
    15         .).) .   Indian Harbor's conduct is despicable and has been done with a conscious

    16 disregard of the Innovative Insureds' rights, constituting oppression, fraud, or malice. Indian

    17     Harbor has engaged in a series of acts designed to deny the Innovative lnsureds the benefits due

    18 under the Policy. Specifically. Indian Harbor, by acting as alleged above, in light of information,
    19     facts, and relevant law to the contrary, consciously disregarded the Innovative Insureds' rights and

    20     forced Innovative to incur substantial financial losses, thereby inflicting substantial financial

   21      damage on the Innovative Insureds. Indian Harbor ignored the Innovative Insureds' interests and

   22 concerns with the requisite intent to injure within the meaning of California Civil Code section
   23      3294. Therefore, Innovative is entitled to recover punitive damages from Indian Harbor in an

    24     amount sufficient to punish and to make an example of Indian Harbor and to deter similar conduct

    25     in the future.

    26                                      THIRD CAUSE OF ACTION.

    27                               (Declaratory Relief against Does 1 through 10)

    28             34.      Innovative realleges and incorporates by reference paragraphs I. through 20.
                                                              8
                                                        COMPLAINT




                                                                                                 EXHIBIT A
                                                                                                   Page 022
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 19 of 66 Page ID #:23




     1            35.     Innovative contends that the Innovative Insureds were entitled to defense and

     2 indemnity with respect to the Weimer Bros. lawsuit. Innovative is informed and believes, and on
     3    that basis alleges, that Does l through IO dispute that the Innovative Insureds were entitled to

     4· ·defense arnJ-indemnity with respect to the Warner Bros. lawsuit. Therefore. an actual and

     5 justiciable controversy exists between Innovative and Does l through l Oconcerning the matters

     6    alleged in this complaint.

     7           36.      Innovative seeks a judicial declaration as to the duties of Does l through I 0,

     8    including their duties to pay for the defense and settlement of the Warner Bros. lawsuit,

     9 .c.onfirming that Innovative' contentions, as stated above, are correct. A declaration is necessary in

    .lO   order that the parties' dispute may be resolved and that they may be aware of their respective

    11    rights and duties.

    12                                          PRAYER FOR RELlEF

    13           WHEREFORE, Innovative prays for relief as follows:

    14                                  ON THE FIRST CAUSE OF·ACTION

    15            I.      For damages according to proof at the time of trial, plus interest;

    16                                 ON THE SECOND CAUSE OF ACTION

    17           2.      For damages according to proof at the time of trial, including the reasonable

    18 attorneys' fees incurred in obtaining the benefits due under the Policy, plus interest;

    J9        .,...,   For punitive damages in an amount to be determined at the time of trial;

    20                                  ON THE THIRD CAUSE OF ACTION

    21           4.      For a declaration in accord with Innovative's contentions stated above;

    22                                     ON ALL CAUSES UF ACTION

    23           5.       For the costs of this lawsuit; and

    24           6.      For such other, further, or different relief as the Cou1t may deem just and proper.

    25    DATED: February 5, 2019

    26
                                                  Bv:~
    27                                                 NanM.Davis
                                                       Attorneys for Plaintiff
    28
                                                               9
                                                       COMPLAINT




                                                                                                EXHIBIT A
                                                                                                  Page 023
    Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 20 of 66 Page ID #:24




         1                                       DEMAND FOR JURY TRIAL

         2             Plaintiff hereby demands a trial by jury in this action.




                                                        Bvp~
         3    DATED: February 5, 2018

         4

         5                                                 NatnM.Davis
                                                            Attorneys for Plaintiff
         .6

         7
         8
         9

        10.

        ll
    ~   12
~
        13
u
~       14
C/)
        .15
<
~       16

        17
        18
        19
        20

        21

        22

        23
        24

        25
        26
        27
        28
                                                                 10
                                                            COMPLAINT
              1•9lb4




                                                                                      EXHIBIT A
                                                                                        Page 024
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 21 of 66 Page ID #:25




                  EXHIBIT A




                                                                EXHIBIT A
                                                                  Page 025
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 22 of 66 Page ID #:26




Regulatory Office
Indian Harbor Insurance Company
505 Eagleview Blvd. Suite 100
Dept: Regulatory
Exton, PA 19341-0636
Telephone: 800-688-1840

                        ERRORS AND OMISSIONS POLICY DECLARATIONS


PRODUCER:      ARC Excess & Surplus, LLC                          PRODUCER NO.: _0;;...;0'--4=25"--------
               113 South Service Road
               P.O. Box 9012
               Jericho, NY 11753

POLICY NO.:    MPP903135402                                           RENEWAL OF:     MPP903135401

 THIS IS A CLAIMS MADE' AND REPORTED POLICY: DEFENSE EXPENSES ARE WITHIN· AND· REDUCE -THE
iLIMIT OF LIABILITY. PLEASE REVIEW THIS POLICY CAREFULLY.

Item 1.   NAMED INSURED:            INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001


Item 2.   ADDRESS:                  1505 10TH STREET
          City/State/Zip Code:      SANTA MONICA, CA 90401


Item 3.   POLICY PERIOD:

          FROM:       September 12, 2016                 TO: __S_e~p_te_m_b_e_r_1_2,~2_0_1_7_ _ _ _ _ _ _ _ __
                      12:01 A.M. Standard Time at the address of the Named Insured as stated herein.


Item 4.   Limits of Liability (Inclusive of Claim Expenses):
           $ 3,000,000                      Each Claim
           $   3,000,000                    In the Aggregate



Item 5.   DEDUCTIBLE (Inclusive of Claim Expenses):
           $   250,000                       Each Claim
           $    N/A                          Policy Aggregate, if applicable


Item 6.   PREMIUM:         $ __.;;..33;.:.,2;;;..4=2'-------------------------


XLSPMPLPD 0414                   © 2014 X.L. America, Inc. All Rights Reserved.                       Page 1
MURC 09/26/2016                      May not be copied without permission.




                                                                                                EXHIBIT A
                                                                                                  Page 026
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 23 of 66 Page ID #:27




Item 7.   PROFESSIONAL SERVICES:

          Solely in the performance of: Talent manager.


Item 8.   RETROACTIVE DATE (if applicable): _Se_.p_te_m_be_r_1_2._,2_0_1_4_ _ _ _ _ _ _ _ _ _ _ _ __



Item 9:   ENDORSEMENTS ATTACHED AT POLICY EFFECTIVE DATE:

     Endorsement            Endorsement Form
                                                                           Endorsement Title
       Number                    Number
                          XLSP-MPL-PF                 Errors And Omissions Insurance
                          PN CW 02 1015               Privacy Policy
                          PN CW 05 1010               Notice To Policyholders - U.S. Treasury Department's
                                                      Office of Foreicin Assets Control ("OFAC")
                          PN CA 02 0511               Notice to Policyholders - Important Information to
                                                      Policvholders - California
                          PN CW 01 0915               Notice To Policvholders - Fraud Notice
                          PN CA 05 0312               California - Surolus Lines Notice
                          IL MP 9104 0314 IHIC        In Witness - Indian Harbor Insurance Comoanv
Endorsement   No.   001   XLSPMPL 159 0312            Named Insured Endorsement
Endorsement   No.   002   XLSPMPL 105 0312            Amendatorv Endorsement
Endorsement   No.   003   XLSPMPL 126 0312            Self-Insured Retention
Endorsement   No.   004   XLSPMPL 142 0312            Business Managers
Endorsement   No.   005   XLSPMPL 161 0612            Continuitv Coveraae
Endorsement   No.   006   XL-CASOP 11 10              Service of Process




XLSPMPLPD 0414                © 2014 X.L. America, Inc. All Rights Reserved.                           Page 2
MURC 09/26/2016                    May not be copied without permission.




                                                                                                EXHIBIT A
                                                                                                  Page 027
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 24 of 66 Page ID #:28




SELECT PROFESSIONAL

ERRORS AND OMISSIONS INSURANCE



iTHIS IS A.:C[AIMS MADE AND REPORTED ·poUCY."DEFENSE' EXPENSES ·ARE- WITHIN"AND·,,REDUCE-THE
LIMIT OF LIABILITY. PLEASE REVIEW THIS POLICY CAREFULLY.

   A. DEFINITIONS

   Whenever used in this policy, the term:

   1. Claim means a written demand received by the Insured for money, services, equitable relief or a request to
      toll or waive any applicable statute of limitations; provided, however, claim does not include any
      investigation, proceeding or prosecution initiated by any governmental, administrative. regulatory or
      prosecutorial authority.

   2.   Company means the insurance company named in the Declarations.

   3.   Damages means a monetary judgment or monetary award which the Insured is legally obligated to pay,
        including: statutory damages; punitive, multiplied or exemplary damages, where insurable by law; or pre-
        judgment and post-judgment interest. Damages also means a monetary settlement to which the Company
        agrees on an lnsured's behalf. However, damages does not include:

        a.   taxes, fines, penalties, forfeitures or court-imposed monetary sanctions;
        b.   the return, restitution, reduction, compromise or refund of commissions, fees, premiums, charges,
             gratuities or other compensation paid to an Insured;
        c.   the cost to correct, complete or re-perform any professional services;
        d.   the cost of compliance with any order for, grant of or agreement to provide non-monetary relief,
             including services or injunctive relief; or
        e.   any amounts uninsurable as a matter of law or public policy.

   4.   Defense expenses means:

        a. reasonable and necessary fees charged and expenses incurred by attorneys designated by the
             Company to represent the Insured;

        b. all other reasonable and necessary fees, costs and expenses incurred at the Company's request;

        c.   premiums on appeal bonds, attachment bonds or similar bonds however, the Company is not obligated
             to apply for or furnish such bonds.

        Defense expenses do not include salaries, compensation or overhead paid or incurred by the Company or
        by the Insured.

   5.   Disciplinary action means an action brought against the Insured by any regulatory agency, disciplinary
        board, peer review committee or similar entity alleging misconduct in providing professional services.
        Disciplinary action does not include criminal investigations or charges.

   6.   Insured means:

        a.   the Named Insured;
XLSP-MPL-PF 0312                                                                                    Page 1 of 8
                                  ·© 2012 X.L. America, Inc. All Rights Reserved.
                                       May not be copied without permission.
MURC 09/26/2016




                                                                                                  EXHIBIT A
                                                                                                    Page 028
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 25 of 66 Page ID #:29




        b. any subsidiary;

        c.   any past or present partner, principal, shareholder, officer, director, member, employee or independent
             contractor, leased employee of the Named Insured or a subsidiary, but only for claims arising from
             professional services rendered in the course and scope of their duties on behalf of the Named
             Insured;

        d. the representatives of the estate of a deceased Insured but only for claims arising from professional
           services rendered in the course and scope of their duties on behalf of the Named Insured or a
           subsidiary;

        e.   the guardian, trustee or other fiduciary of a bankrupt Insured or an Insured who has been judicially
             declared incompetent, but only for claims arising from professional services rendered in the course
             and scope of their duties on behalf of the Named Insured or a subsidiary; and

        f.   the lawful spouse of an Insured solely by reason of (a) such spousal status, domestic partner status or {b)
             such spouse's or domestic partner's ownership interest in property or assets that are sought as recovery
             for such claim. Any sums for which such spouse or domestic partner becomes legally obligated to pay on
             account of such claim shall be deemed damages.

   7.   Named Insured means the person or entity designated in the Declarations as Named Insured.

   8.   Personal injury means malicious prosecution, abuse of process, defamation, false imprisonment, wrongful
        eviction, libel, slander or violation of a person's right of privacy.

   9.   Policy period means the period from the effective date and time of this policy to the policy expiration date
        and time as set forth in the Declarations, unless the policy is terminated earlier, in which event the policy
        period shall end on the date, and time, of such earlier termination.

   10. Professional Services means those services specified in Item 7. in the Declarations performed by an
       Insured for others for a fee or other remuneration inuring to the benefit of the Named Insured.

   11. Retroactive Date shown in the Declarations is the first date which will be considered for coverage under
       this policy for any act or omission in the performance of professional services.

   12. Subsidiary means any entity which the Named Insured maintains a majority interest. Any entity that
        becomes a subsidiary during the policy period and whose annual gross revenue exceeds 15% of the
      . Named lnsured's gross revenue listed in the application for this policy will be considered an Insured only
        after notice to the Company within sixty (60) days of such transaction and any adjustment to the premium
        or terms and conditions have been agreed by the Named Insured and endorsed by the Company.

   B. WHAT IS COVERED

   Subject to all terms and conditions of this policy, the Company will pay on the lnsured's behalf damages and
   defense expenses arising out of a claim first made against the Insured during the policy period, and reported
   to the Company in writing during the policy period, by reason of an actual or alleged act or omission including
   personal injury, in the performance of professional services.



   C. SUPPLEMENTARY PAYMENTS


XLSP-MPL-PF 0312                                                                                           Page 2 of 8
                                   © 2012 X.L. America, Inc. All Rights Reserved.
                                        May not be copied without permission.
MURC 09/26/2016




                                                                                                         EXHIBIT A
                                                                                                           Page 029
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 26 of 66 Page ID #:30




      1.   Defense of Disciplinary Actions

           The Company will pay up to $25,000 per policy period for the defense of disciplinary actions brought
           against the Insured and reported to the Company during the policy period. The Deductible is not
           applicable and payments will not reduce the Limits of Liability.

      2.   Subpoena Expenses

           The Company will pay up to $7,500 per policy period for expenses incurred in assisting the Insured in
           responding to a subpoena which is received and reported in writing to the Company during the policy
           period and relates to professional services. The Deductible is not applicable and payments will not
           reduce the Limits of Liability.

      3.   Other Payments

           The Company will reimburse the Insured for actual loss of earnings and reasonable expenses incurred for
           attendance at trial, court-ordered hearings, depositions, arbitration or mediation at the Company's request.
           The Company will pay actual expenses incurred but limited to $500 per day, $7,500 per claim and $25,000
           per policy period. The Deductible is not applicable and payments will not reduce the Limits of Liability.

D. DEFENSE AND SETTLEMENT

      The Company will have the right and duty to defend all covered claims brought in the United States, its
      territories and possessions. While the Company may seek the lnsured's input in selecting defense counsel,
      the Company retains the right to make that selection.

      Subject to the Company's guidelines, the Insured and not the Company ·will have the duty to investigate and
      defend all claims brought outside of the United States of America, its territories and possessions. Payment by
      the Company of covered defense expenses with respect to any such claims shall be subject to compliance by
      the Insured and the lnsured's selected defense counsel with the Company's reasonable guidelines.

      The Company's obligation to defend and/or pay any damages or defense expenses will cease when the Limit
      of Liability has been exhausted.

       The Company will not settle any claim without the lnsured's consent. If, however, the Insured refuses to
       consent to any settlement recommended by the Company and acceptable to the claiming party, and the
       opportunity to effectuate that settlement is lost, then the Company's liability for that claim will not exceed the
       lesser of the lost settlement amount plus fifty percent (50%) of damages and defense expenses incurred by
     . the Insured in excess of the lost settlement amount, or the remaining Limits of Liability.

E. LIMITS OF LIABILITY

      1.   For each claim, the limit shown in the Declarations as per claim is the maximum amount the Company is
           obligated to pay for the combined total of all covered damages and defense expenses arising out of each
           claim first made during the policy period.

      2.   Subject to the per claim limitation above, the limit shown in the Declarations as.Aggregate is the maximum
           amount the Company is obligated to pay for the combined total of all damages and defense expenses
           arising out of any and all claims first made during the policy period.

      3.   Payment of defense expenses as well as damages reduce and may exhaust the Limits of Liability.

F.    DEDUCTIBLE

XLSP-MPL-PF 0312                                                                                             Page 3 of 8
                                     © 2012 X.L. America, Inc. All Rights Reserved.
                                         May not be copied without permission.
MURC 09/26/2016




                                                                                                          EXHIBIT A
                                                                                                            Page 030
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 27 of 66 Page ID #:31




    The Company's obligation to pay defense expenses and damages for each claim is triggered when the
    Insured has paid defense expenses and/or damages in an amount equal to the Deductible shown in the
    Declarations.

   If the Insured purchases an Aggregate Deductible option, the Company's obligation to pay defense expenses
   and damages is triggered when the Insured has paid the amount designated in the Declarations as Aggregate
   Deductible regardless of the number of claims made and covered by this policy.

G. EARLY CLAIM RESOLUTION INCENTIVE

If the Company resolves a claim as reflected in a settlement agreement, order, dismissal or judgment, within one
(1) year following the date that the claim is reported in writing to the Company, the Named Insured will be
reimbursed or credited up·to 50% of the Deductible they have paid for that claim. The maximum reimbursement or
credit is $25,000 per policy period.

H. EXCLUSIONS

  --This insurance does not apply to any claim:

    1.   based on or arising out of acts or omissions that occurred or are alleged to have occurred prior to the
         effective date of this policy if, on or prior to such date, any Insured knew or had a reasonable basis to
         believe either that a professional duty had been breached or that a claim might be made;

   2. based on or arising out of acts or omissions which occurred or are alleged to have occurred prior to the
         retroactive date of this policy;

   3.    based on or arising out of actual or alleged violation of:

         a.   the Employee Retirement Income Security Act of 1974;
         b.   the Securities Act of 1933;
         c.   the Securities Exchange Act of 1934;
         d.   any state Blue Sky or securities law;
         e.   the Crime Control Act of 1970 (also known as the Racketeer Influenced and Corrupt Practices Act or
              RICO);

         or any rules, regulations or amendments in relation to such acts, or any similar state, federal or foreign
         statutes or regulations, including any claim based upon common law principles of liability pertaining to the
         same subject matter as the above-mentioned acts, laws or regulations;

   4. for actual or alleged bodily injury, physical harm, sickness or death of any person;

   5.    for the actual or alleged destruction, diminution in value or loss of use of tangible property;

   6.    based on or arising out of, or made by or against any business enterprise not named in the Declarations:

         a.   which any Insured controlled or in which any Insured maintained a pecuniary interest at the time of the
              act, or omission giving rise to the claim; or

         b.   which arises out of any lnsured's acts or omissions in an lnsured's capacity as an officer, director,
              partner or employee of such enterprise;




XLSP-MPL-PF 0312                                                                                            Page 4 of 8
                                    © 2012 X.L. America, Inc. All Rights Reserved.
                                            May not be copied without permission.
MURC 09/26/2016




                                                                                                           EXHIBIT A
                                                                                                             Page 031
 Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 28 of 66 Page ID #:32




       For the purposes of this Exclusion, a pecuniary interest will be deemed to exist in any enterprise in which the
       Insureds, individually or collectively, maintain fifteen percent (15%) or more of the equity, debt or other
       instruments of ownership or control in such enterprise.

       7.    by or on behalf of an Insured against another Insured;

   ··-- 8.   based on or arising out of the actual or alleged gaining of any profit or advantage to which the Insured is
             not legally entitled;

       9.    based on or arising out of alleged criminal, intentionally wrongful, fraudulent or maliciouc actc or omiccionc.
             The Company will provide a defense for such claims through judgment or final adjudication ..

       10. based on or arising out of any discrimination, humiliation, harassment, or misconduct including but not
           limited to claims based on an individual's race, creed, color, age, gender, national origin, religion, disability,
           marital status or sexual preference. The Company will provide a defence of such claim!; through judgment
           or final adjudication.

             Exclusions 9. and 10 will not apply to any Insured who: (a) did not participate or acquiesce in such act or
             omission; (b) had no knowledge of or reason to suspect such act or omission; and (c) immediately notified
             the Company in writing after obtaining knowledge of such act or omission.

       11. based on or arising out of any actual or alleged anti-trust law violation or any agreement or conspiracy to
           restrain trade;

       12. based on or arising out of or related to any actual or alleged misappropriation of trade secret or infringement
             of patent, copyright, trademark, trade dress or any other intellectual property right;

       13. for the liability which the Insured assumed under any contract, agreement, promise, guarantee or warranty,
           whether written or oral, and whether express or implied, unless the Insured would have been legally liable
           in the absence of such contract, agreement, promise, guarantee or warranty;

       14. based on or arising out of actual, alleged or threatened discharge, dispersal, seepage, migration, release or
             escape of pollutants at any time. This includes any loss, cost or expense arising out of any requested,
             demanded, ordered or voluntary, testing for, monitoring, cleaning up, removing, containing, treating,
             detoxifying or neutralizing or in any way responding to or assessing the effects of a pollutant. Pollutant
             means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes,
             acid, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.

· I.   ADDITIONAL TERMS AND CONDITIONS

       1.    Reporting Requirements and Cooperation

             a.   If the Insured becomes aware of a claim, the Insured must:

                  (1) advise the Company immediately in writing, giving the Company all details including the specific
                      act or omission; the injury or damage which has or may result from such act or omission; the
                      circumstances by which the Insured first became aware of the act or omission; and, the names,
                      addresses and telephone nul}lbers of all persons who may have knowledge or relevant information;

                  (2) preserve all documents and other evidence relating to the claim;

                  (3) send the Company documents relating to the claim when requested;


. XLSP-MPL-PF 0312                                                                                              Page 5 of 8
                                        © 2012 X.L. America, Inc. All Rights Reserved.
                                             May not be copied without permission.
  MURC 09/26/2016




                                                                                                             EXHIBIT A
                                                                                                               Page 032
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 29 of 66 Page ID #:33




              (4) cooperate with the Company and defense counsel in the investigation, defense and settlement of a
                  claim and enforcement of contribution or indemnification actions against others;

              (5) attend hearings, depositions, and trials if requested; and

              (6) not admit liability, make any offer of settlement or payments, incur any expense; or assume any
                  obligation arising out of or in any way connected with a claim without the Company's prior written
                  consent.

        b.    If, during the policy period, the Insured becomes aware of an act or omission in the performance of
              professional services that reasonably may be expected to give rise to a claim, and if, during the
              policy period, the Insured reports to the Company in writing: (1) such specific act or omission and the
              identity of each person and entity responsible for such act or omission; (2) the date on which such act or
              omission took place; (3) the injury which has or may result from such act or omission and the identity of
              each person and entity subject to such injury; and (4) and the circumstances by which the Insured first
              become owmc of such act or omission; then, any claim subsequently made arising out of such specific
              act or omission shall be deemed to be a claim made during the policy period.

   2.   Claim Reporting Grace Period

        If a claim is first made against any Insured during the policy period, the Insured may report it to the
        Company in writing up to and including sixty (60) days following the cancellation, non-renewal or natural
        expiration of this policy and the Company will consider it for coverage as if the Insured had reported it in
        writing to the Company within the policy period, provided the Insured is in compliance with all the terms
        and conditions of this policy, including payment of all premiums and Deductibles.

   3.   Multiple Claims

        Two or more claims arising out of the same or related facts, circumstances, situations, transactions or
        events, or arising out of the same or related acts or omissions, will be considered a single claim first made
        on the earliest of the date that:

        .1.   the first such cl.1im was made , regardless of whether cuch d.'.:lto ic before or during tho policy period;
              or

        b.    any of the acts or omissions alleged in such claim(s) was first reported under this or any prior policy of
              insurance, regardless of whether such policy was issued by the Company.

   4.   Other Insurance

        Such insurance 80 is provided by this policy choll be excess of any other valid and collectible insurance,
        whether such insurance is stated to be primary, contributory, excess, contingent or otherwise, unless such
        other insurance is written specifically as excess and so evidenced by reference to this policy number.

   5.   Representations

        The Insured understands and acknowledges that the decision to issue this policy was based upon the
        information provided in the application, including any supplements, attachments and replies to underwriter's
        inquiries. The Insured represents and warrants that all such information is true, accurate and complete.

   6.   Extended Claim Reporting Option

        If the Insured or the Company cancels or does not renew this policy, the Named Insured shall have the
        option to purchase an Extended Claim Reporting Endorsement (ERP), extending the period of time during
XLSP-MPL-PF 0312                                                                                             Page 6 of 8
                                    © 2012 X.L. America, Inc. All Rights Reserved.
                                        May not be copied without permission.
MURC 09/26/2016




                                                                                                          EXHIBIT A
                                                                                                            Page 033
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 30 of 66 Page ID #:34




        which claims may be reported but only with respect to claims arising out of professional services
        rendered prior to the end of the policy period and otherwise covered by this policy.

        The Named Insured may purchase such ERP only if:

        a.   prior to the end of the policy period, the Named Insured was in compliance with all the terms and
             conditions of this policy, including payment of all premiums and deductibles when due;

        b.   the Named Insured agrees that the additional premium paid for the ERP is non-refundable;

        c.   the Named Insured made no material misrepresentation in the application, any supplements,
             attachments or replies to underwriter's inquiries; and

        d.   the Named Insured exercises this option and pays the additional premium within sixty (60) days
             following the end of the policy period.

        The additional premium for an ERP shall be: (a) seventy-five percent (75%) of the annual premium for a
        one~year ERP; or (b) one hundred (100%) of the annual premium for a two-year ERP; or one hundred and
        fifty (150%) of the annual premium for a three-year ERP.

   7.   Cancellation/Nonrenewal

        The Named Insured or the Company can cancel this policy by notifying the other in writing.

        If the Company cancels or non-renews this policy, a written notice of cancellation or non-renewal will be
        sent to the Named Insured at the address shown in the Declarations. The notice will state the date on
        which the cancellation or non-renewal will become effective. The effective date of cancellation or non-
        renewal will be not less than siicty (60) doys ofter notice is mailed to the Named Insured unless cancellation
        is for non-payment of premium in which case the effective date of cancellation will be not be less than ten
        ( 10) days after notice is mailed. The effective date of cancellation or non-renewal as stated therein will
        become the end of the policy period and return premium will be calculated on a pro rata basis.

        If the Named Insured cancels, the return premium will be calculated at the industry standard short rate.

   8.   Non-Waiver

        The Company's failure to enforce any terms, provisions or conditions, or the Company's failure to exercise
        any right or privilege, shall not operate or be construed as a waiver of any other terms, provisions,
        conditions, rights or privileges.

   9.   Named Insured as Sole Agent

        The first Named Insured in Item 1. in the Declarations is the sole agent and will act on behalf of all of
        Insureds.

   10. Changes in Control

        If, during the policy period, any of the following events occur:

        a.   the acquisition of any Named Insured, or all or substantially all of its assets, by another entity or the
             merger or consolidation of any Named Insured into or with another entity such that the Named Insured
             is not the surviving entity; or



XLSP-MPL-PF 0312                                                                                          Page 7 of 8
                                   © 2012 X.L. America, Inc. All Rights Reserved.
                                       May not be copied without permission.
MURC 09/26/2016




                                                                                                       EXHIBIT A
                                                                                                         Page 034
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 31 of 66 Page ID #:35




       b.   the appointment of a receiver, conservator, trustee, liquidator or rehabilitator, or any similar official, for
            or with respect to any Named Insured;

      this policy will continue in full force and effect with respect to Claims arising out of professional services
      rendered before such event. Claims arising out of professional services rendered after such event will not
      be considered for coverage.

     · After either such event, this policy may not be canceled and the entire premium will be deemed fully earned.

   11. Assignment

      The lnsured's interests under this policy may not be assigned without the Company's written consent.

   12. Territory

      This policy applies to claims arising from professional services rendered worldwide .

     . This policy shall not apply to any claim arising from professional services which are in violation of the laws
       of the United States, including, but not limited to, U.S. economic or trade sanctions or export control laws
       administered by the U. S. Treasury, State Department or Commerce Department




XLSP-MPL-PF 0312                                                                                             Page 8 of 8
                                   © 2012 X.L. America, Inc. All Rights Reserved.
                                       May not be copied without permission.
MURC 09/26/2016




                                                                                                          EXHIBIT A
                                                                                                            Page 035
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 32 of 66 Page ID #:36




                                                  IN WITNESS

                               INDIAN HARBOR INSURANCE COMPANY

                                             REGULATORY OFFICE
                                 505 EAGLEVIEW BOULEVARD, SUITE 100
                                        DEPARTMENT: REGULATORY
                                            EXTON, PA 19341-1120
                                            PHONE: 800-688-1840




..It.is hereby agreed and understood that the following In Witness Clause supercedes any and all other In
 Witness clauses in this policy.


All other provisions remain unchanged.




IN WITNESS WHEREOF, the Company has caused this policy to be executed and attested, and, if
required by state law, this policy shall not be valid unless countersigned by a duly authorized
representative of the Company.




Joseph Tocco                                                  Toni Ann Perkins
President                                                     Secretary




IL MP 9104 0314 IHIC
                  ©2014 X.L. America, Inc. All rights reserved. May not be copied without permission.
MURC 09/26/2016                 .




                                                                                                        EXHIBIT A
                                                                                                          Page 036
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 33 of 66 Page ID #:37




                                               ENDORSEMENT #001

This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company.


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        NAMED INSURED ENDORSEMENT

This endorsement modifies insurance provided under the following:

ERRORS AND OMISSIONS POLICY

In consideration of the premium paid, it is hereby understood and agreed that Item 1. NAMED INSURED on the
Declarations of the Policy is deleted in its entirety and replaced with the following:

Item 1.     NAMED INSURED:           INNOVATIVE ARTISTS TALENT AND LITERARY AGENCY, INC.;
                                     INNOVATIVE ARTISTS (BTL); INNOVATIVE ARTISTS TALENT & LITERARY
                                     AGENCY NY, INC.; INNOVATIVE ARTISTS YOUNG TALENT DIVISION;
                                     INNOVATIVE ARTISTS TALENT & LITERARY AGENCY, LLC; INNOVATVE
                                     ARTISTS TALENT & LITERARY AGENCY, INC. 401(K) PROFIT SHARING
                                     PLAN; INNOVATIVE ARTISTS COMMERCIAL AND VOICEOVER, INC.;
                                     INNOVATIVE ARTISTS CHICAGO, INC.; INNOVATIVE ARTISTS
                                     COMMERCIAL DIVISION, LLC; INNOVATIVE ARTISTS YOUNG TALENT &
                                     LITERARY AGENCY NY, INC.; INNOVATIVE ON TENTH STREET, LLC;
                                     INNOVATIVE ASTISTS DESIGN & ART; INNOVATIVE ARTISTS
                                     VOICEOVER DIVISION, LLC; INNOVATIVE ARTISTS, LLC; INNOVATIVE
                                     ARTISTS COMEDY DIVISION, LLC; INNOVATIVE ARTISTS BRANDING &
                                     LICENSING, LLC; INNOVATIVE ARTISTS DIGITAL MEDIA, LLC; SCOTT
                                     HARRIS, AN INDIVIDUAL;



All other provisions of this policy remain unchanged.




XLSPMPL 159 0312                  © 2012 X.L. America, Inc. All Rights Reserved.                   Page 1 of 1
MURC 09/26/2016                       May not be copied without permission.




                                                                                                EXHIBIT A
                                                                                                  Page 037
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 34 of 66 Page ID #:38




                                                   ENDORSEMENT #002

This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company.


THIS ENDORSEMENT"CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:

ERRORS AND OMISSIONS POLICY

                                                  XL MPL + Endorsement

In consideration_ of the premium charged, it is understood and agreed that Section A. DEFINTIONS, damages,
personal injury and subsidiary are deleted in its entirety and replaced as follows:

     3.    Damages means a monetary judgment or monetary award which the Insured is legally obligated to pay,
           including: statutory damages; punitive, multiplied or exemplary damages, where it is deemed permitted
           under the laws and public policy of the applicable jurisdiction by law; or pre-judgment and post-judgment
           interest. Damages also means a monetary settlement to which the Company agrees on an lnsured's
           behalf. However, damages does not include:

           a.   taxes, fines, penalties, forfeitures or court-imposed monetary sanctions;
           b.   the return, restitution, reduction, compromise or refund of commissions, fees, premiums, charges,
                gratuities or other compensation paid to an Insured;
           c.   the cost to correct, complete or re-perform any professional services;
           d.   the cost of compliance with any order for, grant of or agreement to provide non-monetary relief,
                including services or injunctive relief; or
           e.   any amounts uninsurable as a matter of law or public policy.

The terms "applicable jurisdiction" shall mean for the purposes of this endorsement that jurisdiction most favorable
to the insurability of punitive or exemplary damages provided that the jurisdiction must be:

          a.    where the punitive or exemplary damages were awarded or imposed; or

          b. where any act which forms the basis of the Claim took place; or
          c. where any "Insured" is incorporated, resides, or has its principal place of business


8.   Personal injury means:

     a.    Malicious prosecution, abuse of process, defamation, false imprisonment, wrongful eviction, libel, slander
           or violation of a person's right of privacy.

     b.    Plagiarism, piracy or misappropriation of ideas or style of doing business;

     c.    Infringement or misappropriation of copyright, title, slogan, trademark, trade name, trade dress, logo, service
           mark or service name.




XLSP.MPL 105 0312                    © 2012 X.L. America, Inc. All Rights Reserved.                          Page 1 of 1
MURC 09/26/2016                           May not be copied without permission.




                                                                                                           EXHIBIT A
                                                                                                             Page 038
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 35 of 66 Page ID #:39




          Provided, however, that Personal injury shall not include any of the foregoing offenses which arise out of, in
          the course of, result from or relate to advertising, broadcasting or telecasting activities conducted by or on
          behalf of any Insured.

12. Subsidiary means any entity which the Named Insured maintains a majority interest. Any entity that becomes
      a subsidiary during the policy period and whose annual gross revenue exceeds 25% of the Named
      lnsured's gross revenue listed in the application for this policy will be considered an Insured only after notice
 ·.~. to the Company within sixty (60) days of such transaction and any adjustment to the premium or terms and
      conditions have been agreed by the Named Insured and endorsed by the Company.


It is further understood that Section H. EXCLUSIONS Items 6., 8. ond 12. oro deleted in its entirety and replaced as
follows:


    6.    based on or arising out of, or made by or against any business enterprise not named in the Declarations:

         . a.   which any Insured controlled or in which any Insured maintained a pecuniary interest at the time of the
                act, or omission giving rise to the claim; or

          b.    which arises out of any lnsured's acts or omissions in an lnsured's capacity as an officer, director,
                partner or employee of such enterprise;

    For the purposes of this Exclusion, a pecuniary interest will be deemed to exist in any enterprise in which the
    Insureds, individually or collectively, maintain twenty five percent (25%) or more of the equity, debt or other
    instruments of ownership or control in such enterprise.

    8.      based on or arising out of the actual or alleged gaining of any profit or advantage to which the Insured is
            not legally entitled. The Company will provide a defense for such claims through judgment or final
            adjudication.

    12. based on or arising out of or related to actual or alleged improper gaining or misuse of materials or trade
        secrets or infringement of patent.



All other provisions of this policy remain unchanged.




                                                                                                         EXHIBIT A
                                                                                                           Page 039
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 36 of 66 Page ID #:40




                                                ENDORSEMENT #003

This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company.


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            SELF-INSURED RETENTION

This endorsement modifies insurance provided under the following:

ERRORS AND OMISSIONS POLICY

In consideration of the premium charged, it is understood and agreed that the Policy is amended as follows:

Section D. DEFENSE AND SETTLEMENT is deleted in its entirety and replaced with the following:

    D. DEFENSE AND SETTLEMENT

        1.   The Company will have the right and duty to defend all covered claims brought in the United States, its
             territories and possessions. However, until satisfaction of the Self-Insured Retention by the Insured, the
             Insured will have the right to appoint counsel, subject to the Company's written consent and approval,
             which counsel shall be paid in accordance to the Company's usual and customary rates. Where the
             Insured has the right to appoint counsel, and has exercised that right, the Insured will provide the
             Company with status reports as the Company may request and otherwise comply with the Company's
             reasonable guidelines, and the Insured will require that its appointed counsel to comply with such
             guidelines as well. Upon satisfaction of the Self-Insured Retention by the Insured, the Company will have
             the right to appoint counsel of its choice.

        2.   Subject to the Company's guidelines, the Insured and not the Company will have the duty to
             investigate and defend all claims brought outside of the United States of America, its territories and
             possessionc. Payment by the Company of covered defense expenses with rccpcct to any such
             claims shall be subject to compliance by the Insured and the lnsured's selected defense counsel with
             the Company's reasonable guidelines.

        3.   The Company's obligation to defend and/or pay any damages or defense expenses will cease when
             the Limit of Liability has been exhausted.

        4.   The Company will not settle any claim without the lnsured's consent. If, however, the Insured
             refuses to consent to any settlement recommended by the Company and acceptable to the claiming
             party, and the opportunity to effectuate that settlement is lost, then the Company's liability for that
             claim will not exceed the lesser of the lost settlement amount plus fifty percent (50%) of damages and
             defense expenses incurred by the Insured in excess of the lost settlement amount, or the remaining
             Limits of Liability.

Wherever appearing in the Policy, the word "Deductible'' is replaced by "Self-Insured Retention."


All other provisions of this policy remain unchanged.




XLSPMPL 126 0312                  © 2012 X.L. America, Inc. All Rights Reserved.                          Page 1 of 1
MURC 09/26/2016                        May not be copied without permission.




                                                                                                        EXHIBIT A
                                                                                                          Page 040
 Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 37 of 66 Page ID #:41




                                                  ENDORSEMENT #004

 This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
 INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company.


 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 BUSINESS MANAGERS

 This endorsement modifies insurance provided under the following:

 ERRORS AND OMISSIONS POLICY

 In consideration of the premium charged, it is understood and agreed that Section H. EXCLUSIONS is amended to
 include the following new exclusions:

         based on or arising out of the syndication, promotion, offer or sale of any limited or general partnership or
         any interest therein;

         based on or arising out of a loss alleged to have been sustained due to the promising or guaranteeing of
         any rate of return;

         based on or arising out of the purchase or sale of securities for which the Insured received commission or
         other remuneration or where the Insured had an equity interest in the issue of such securities or financial
         instruments;

         based on or arising out of a cease and desist order, the insolvency, bankruptcy, licensing, receivership,
         liquidation or inability to pay of any insurer, trust, organization or other vehicle directly or indirectly in which
         any Insured has placed or obtained insurance coverage or placed the funds of a client or account (if, at the
         time, the institution had an A.M. Best rating of A or better at the time of placement);

         based on or arising out of the lnsured's rendering of, or failure to render a certified opinion on the financial
         condition of any individual or entity;

         based on or arising out of any noncompliance with any statute or regulation.



· All other provisions of this policy remain unchanged.




 XLSPMPL 142 0312                   © 2012 X.L. America, Inc. All Rights Reserved.                              Page 1 of 1
 MURC 09/26/2016                         May not be copied without permission.




                                                                                                             EXHIBIT A
                                                                                                               Page 041
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 38 of 66 Page ID #:42




                                                      ENDORSEMENT #005

This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company.


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CONTINUITY COVERAGE

This endorsement modifies insurance provided under the following:

ERRORS AND OMISSIONS POLICY

In consideration of the premium charged, it is understood and agreed that Section H. EXCLUSIONS, Item 1. is
deleted in its entirety and replaced with the following:

    1.   based on or arising out of acts or omissions that occurred or are alleged to have occurred prior to the earlier
         of:

         a.   the effective date of this policy; or

         b.   the effective date of the first policy issued by the Company and continuously renewed of which this
              policy is the last in the serf es of continuously renewed policies;

         if, on or prior to such date, any Insured knew or had a reasonable basis to believe either that a duty had
         been breached or that a claim might be made;


All other provisions of this policy remain unchanged.




XLSPMPL 161 0612                     © 2012 X.L. America, Inc. All Rights Reserved.                        Page 1 of 1
MURC 09/26/2016                           May not be copied without permission.




                                                                                                         EXHIBIT A
                                                                                                           Page 042
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 39 of 66 Page ID #:43




                                                 ENDORSEMENT #006

This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company



                                               SERVICE OF PROCESS


The Commissioner of Insurance of the State of California is hereby designated the true and lawful attorney of the
Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy.
The Company further designates:


                                      John Oster
                                      1990 North California Boulevard
                                      Suite 740
                                      Walnut Creek, CA 94596

as its agent in California to whom such process shall be forwarded by the Commissioner of Insurance.

For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure
and this contract of insurance.


All other terms and conditions of this policy remain unchanged.




                                                             (Authorized Representative)




XL-CASOP 1110
MURC 09/26/2016                        ©2010 X.L. America, Inc. All Rights Reserved.
                                          May not be copied without permission.




                                                                                                         EXHIBIT A
                                                                                                           Page 043
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 40 of 66 Page ID #:44




                                               ENDORSEMENT #007

This endorsement, effective 12:01 a.m., September 12, 2016 forms a part of Policy No. MPP903135402 issued to
INNOVATIVE ARTISTS TALENT; SEE ENDORSEMENT #001 by Indian Harbor Insurance Company.


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         AMENDATORYENDORSEMENT

This endorsement modifies insurance provided under the following:

ERRORS AND OMISSIONS POLICY

In consideration of the premium charged, it is hereby understood and agreed that Item 1. Named Insured of the
policy declarations page has been amended to include the following entity:

Item 1. Named Insured:

Innovative Artists Broadcast Division, LLC



All other provisions of this policy remain unchanged.




XLSPMPL 105 0312                  © 2012 X.L. America, Inc. All Rights Reserved.                  Page 1 of 1
MURC 11/01/2016                       May not be copied without permission.




                                                                                                EXHIBIT A
                                                                                                  Page 044
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 41 of 66 Page ID #:45




                  EXHIBITB




                                                                EXHIBIT A
                                                                  Page 045
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 42 of 66 Page ID #:46


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 1 of 12 Page ID #:62




             KELLY M. KLAUS (State Bar No. 161091)
             kelly.klaus@mto.com      ·
       2     ALLYSON1l. BENNETT (State Bar No. 302090)
             all_yJQn. bennett@mto.com
       3     MUNGER, TOt'LES & OLSON LLP
             355 South Grand Avenue, Thi11y-Fifth Floor
  ., ··· 4   Los-Angeles, California 90071-1560
             Telephone: (213) 683-9100
       5     Facsimile: (213)687-3702
       6 Attorneys for Plaintiff
       7
                                     UNITED STATES DISTRICT COURT
       8
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
       9
     10
         WARNER BROS. ENTERTAINMENT                Case No. 2:16-cv-7902
     l l INC.,
                                                   FIRST AMENDED COMPLAINT
     12                 Plaintiff,                 FOR COPYRIGHT
                                                   INFRINGEMENT AND
     13           vs.                              VIOLATION OF DIGIT AL
                                                   ~llLLENNIUM COPYRIGHT ACT
     14 INNOVATIVE ARTISTS TALENT
        AND LITERARY AGENCY, INC.;                 DEMAND FOR JURY TRIAL
     15 INNOVATIVE ARTISTS;
        INNOVATIVE ARTISTS, LLC,;_, and
     16 INNOVATIVE ARTISTS TALt:.NT
        AND LITERARY AGENCY N.Y.,
     17 INC.,
     18                 Defendants.
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                                   FIRST AMENDED COMPLAINT



                                                                           EXHIBIT A
                                                                             Page 046
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 43 of 66 Page ID #:47


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 2 of 12 Page ID #:63




               Plaintiff Warner Bros. Entertainment Inc. ("Warner Bros." or "Plaintiff'),
     2 through its undersigned counsel, brings this Complaint against Defendants
     3 Innovative A1iists Talent and Literaty Agency, Inc.; Innovative Artists; Innovative
     4· Artists, LLC; and Innovative Atiists Talent and Literary Agency N.Y., Inc.
     5 (collectively, "Innovative Artists") for infringing Plaintiffs exclusive rights under
     6 the Copyright Act (17 U.S.C. § 101 et seq.) and for violating the Digital Millennium
     7 Copyright Act(§ 1201 et seq.) ("DMCA"). This Court has subject matter
     8 jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a), and 17 U.S.C. §§ SOl(b),
     9 1203(a). Plaintiff alleges, on personal knowledge as to itself and information and
    10 belief as to others, as follows:
    11                                    INTRODUCTI.ON
    12         1.     Beginning in late 2015, Innovative Artists set up and operated an illegal
    13 digital distribution platform that copied movies and then distributed copies and
    14 streamed public performances of those movies to numerous people inside and
    15 outside of the agency. Innovative Artists stocked its platform with copies of
    l 6 Plaintiffs works, including copies that Innovative Artists made by ripping awards
    17 consideration "screener" DVDs that Plaintiff sent to the agency to deliver to one of
    18 its clients. In some cases, Innovative Artists' infringing copies of Plaintiffs works
    19 quickly made their way from Innovative Artists' platfonn to online piracy sites
   20 while those movies were still being made available to the general public exclusively
   21    in theaters. The actions Plaintiff complains of are blatantly illegal. That illegality
   22 would be obvious to anyone, but especially to Innovative Artists, a talent agency
   23 that claims to promote the interests of actors, writers, directors and others whose
   24 livelihoods depend critically on respect for copyright.
   25          2.     Plaintiff discovered Innovative Artists' unlawful conduct after
   26 unauthorized copies of two of its movies, Creed and In the Heart of the Sea,
   27 appeared online in December 2015, shortly after Plaintiff distributed screeners of
   28 those movies to members of the Academy of Motion Picture Arts & Sciences.

                                                    -1-
                                                                        FIRST AMENDED COMPLAJNT



                                                                                   EXHIBIT A
                                                                                     Page 047
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 44 of 66 Page ID #:48


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 3 of 12 Page ID #:64




         Because the screeners were "watermarked"-embedded with markers that identified
     2 their intended recipients-Plaintiff traced the copies to screeners that Plaintiff had
     3 sent to an Innovative Artists client, in care of the agency. Instead of forwarding the
    4    screeners directly to its client, Innovative Artists illegally used ripping software to
     5 bypass the technical measures that prevent access to and copying of the content on
     6 DVDs. Innovative AI1ists then copied the movies to its digital distribution platfo1m,
     7 where those copies became available for immediate downloading and streaming
     8 along with infringing copies of many other copyrighted movies.
     9         3.     Plaintiff brings this action to remedy Innovative A11ists' violation of its
    10 rights and for an injunction barring Innovative Artists from violating those rights in
    11 the future.
    12                                       THE PARTIES
   13          4.     Plaintiff Warner Bros. Entertainment Inc. is a corporation duly
    14 incorporated under the laws of the State of Delaware with its principal place of
    15 business in Burbank, California. Warner Bros. and its affiliates produce, distribute
    16 and license popular motion picture and television content. Warner Bros. owns or
    17 controls the copyrights and exclusive rights in the content that it or its affiliates
   18 produce or distribute (the "Copyrighted Works").
    19         5.     \Varner Bros. has obtained Ce11ificates of Copyright Registration for
   20 the Copyrighted Works. Exhibit A includes several of the Copyrighted Works,
   21    along with their registration numbers, that are at issue here.
   22          6.     Defendant Innovative Artists Talent And Literary Agency, Inc. is a
   23 corporation duly incorporated under the laws of the State of California with its
   24 principal place of business in Santa Monica, California.
   25          7.     Defendant Innovative Artists is a corporation duly incorporated under
   26 the laws of the State of California with its principal place of business in Santa
   27 Monica, California.
   28
                                                     -2-
                                                                          FIRST AMENDED COMPLAJNT



                                                                                    EXHIBIT A
                                                                                      Page 048
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 45 of 66 Page ID #:49


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 4 of 12 Page ID #:65




     l         8.     Defendant Innovative A1iists, LLC is a corporation duly incorporated
    -2 under the laws of the State of California with its principal place of business in Santa
     3 Monica, California.
     4      ·· 9.     Defendant Innovative Artists Talent and Literary Agency N.Y., Inc. is a
     5 corporation duly incorporated under the laws of the State of Delaware with its
     6 principal place of business in New York. It also has offices in California.
    7                              JURISDICTION AND VENUE
     8         10.    This Court has subject matter jurisdiction over this Complaint pursuant
     9 t_o 28 U.S.C. §§ 1331, l338(a), and 17 U.S.C. §§ 50l(b), 1203(a).
    10         11.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)
    11   1400(a).
   12                                 BACKGROUND FACTS
    l 3 Plaintiff and Its Copyrighted \Yorks
   14          12.    Plaintiff or its affiliates produce and distribute some of the most
    l 5 popular and critically acclaimed motion pictures and television shows in the world.
    16         13.    Plaintiff has invested (and continues to invest) substantial resources and
    17 effo11 each year to develop, produce and exploit its Copyrighted Works.
   18          I 4.   Plaintiff owns or co-owns and has the exclusive U.S. rights (among
    I 9 others) to reproduce, distribute and publicly perform each of its Copyrighted \Vorks.
   20 Plaintiff's Screeners and Measures to Protect Content on DVDs
   21          15.    Plaintiff and many other copyright owners in the entertainment industry
   22 send screeners of their copyrighted works to voting members of the academies that
   23 annually bestow awards for outstanding achievement in the creation of motion
   24 pictures. A screener copy of a movie typically is fixed on a DVD. Plaintiff sends
   25 screeners so that voting members of an academy (e.g., the Academy of Motion
   26 Picture Arts and Sciences) can watch Plaintiff's works in evaluating whether to vote
   27 for those works for an award (e.g., an Academy Award).
   28

                                                    -3-
                                                                        FIRST AMENDED COMPLAINT



                                                                                  EXHIBIT A
                                                                                    Page 049
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 46 of 66 Page ID #:50


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 5 of 12 Page ID #:66




     I         16.   Pla'intiff provides screeners on the understanding and agreement of the
     2 recipient that the underlying content is owned by Plaintiff; that Plaintiff is providing
     3 the screener to the recipient solely for their personal viewing in connection with
     4 awards consideration; and that the recipient may not copy, sell or otherwise
     5 disseminate the screener's contents.
     6         17.   Screeners present significant content security risks for Plaintiff. The
     7 underlying copyrighted content on the DVDs is in digital format; if unprotected, that
     8 content can be copied repeatedly without any degradation in quality. Once a version
     9 of Plaintiffs content is available "in the clear"-i.e., without any technological
    l O protection-the content can be copied, distributed and streamed without numerical
    l l or geographic limitation. In addition, screener DVDs often contain very popular and
    12 critically acclaimed content, including in some cases movies that have yet to be
    13 theatrically released. Plaintiff therefore generally takes additional steps to protect its
    14 content when it sends out certain screener DVDs.
    15         18.   First, as with content it commercially distributes on DVDs and Blu-ray
    16 discs, Plaintiff sends screeners on DVDs that utilize technological protection
    17 measures (or "TPMs"). In the case of screener DVDs, Plaintiff utilizes Discs
    18 protected with CSS or Patronus. In the ordinary course of their operation, the TPMs
    19 that Plaintiff uses protect against unauthorized access to and copying of the
   20 copyrighted content on the DVDs.
   21          19.   CSS protects the audiovisual content on Plaintiffs DVDs through the
   22 use of encryption and keys embedded in the content recorded on the physical discs.
   23          20.   Patronus provides additional protection for DVD content by
   24 encapsulating the underlying files and further preventing access to the embedded
   25 content.
   26          21.   In the ordinary course of their operation, CSS, Patronus and other
   27 TPMs ensure that the content embedded on the DVD will be accessible only for
   28 contemporaneous playback through an authorized device. These licensing and

                                                    -4-
                                                                        FIRST AlvtENDED COMPLAINT



                                                                                  EXHIBIT A
                                                                                    Page 050
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 47 of 66 Page ID #:51


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 6 of 12 Page ID #:67




     l technology systems allow copyright owners to distribute their content on DVDs
     2 while limiting unauthorized copying or redistribution of that content.
     3         22.   Second, Plaintiff marks screeners with individual digital watermarks.,
     4 traceable to the recipient. lnvisible to the viewer, the watermark allows Plaintiff to
     5 determine the origin of illegal copies that have been uploaded to the internet.
     6 Innovative Artists' Unlawful Digital Distribution Platform and Infringement of
     7 Plaintiff's Copyrights
     8        23.    Jnnovative A11ists is a talent and litera1y agency.
     9        24.    -ln early 2015, Innovative Artists began using a Google cloud-based
    1o platform ("Google Drive") for email and file services.
    11        25.    In or around November 2015, Innovative Artists decided that it would
    12 distribute movies using its Google Drive account. Innovative Artists' technology
    13 department set up the digital distribution platform as a file-sharing folder on the
   14 agency's Google Drive account. Innovative Artists then used the platform to upload
    15 and distribute digital copies of films.
    16        26.    Innovative Artists' digital distribution platform included copies of the
    17 Copyrighted Works.
    18        27.    Innovative Artists did not have Plaintiffs authorization, perrnission or
    19 consent to up load copies of the Copyrighted Works to the digital distribution
   20 platform.
   21          28.   Innovative A11ists did not have Plaintiffs authorization, permission or
   22 consent to exercise any of Plaintiffs other exclusive rights under copyright with
   23 respect to the Copyrighted Works.
   24          29.   Those without an Innovative A11ists email address could not
   25 automatically access the digital distribution platfonn. However, Innovative Artists
   26 executives directed staff to provide access credentials to numerous managers, family
   27 members, friends and others outside of the agency.

   28

                                                   -5-
                                                                       FIRST AMENDED COMPLAINT



                                                                                 EXHIBIT A
                                                                                   Page 051
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 48 of 66 Page ID #:52


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 7 of 12 Page ID #:68




     1        30.    People inside and outside the agency with access to the digital
     2 distribution platform could and did download copies of the Copyrighted Works to
     3 other computer media. Those with access could choose instead to request that
     4 Innovative-Artists' digital distribution platform stream performances of the content
     5 to them.
     6        31.    Innovative Artists knew copies obtained from its digital distribution
     7 platform would be further disseminated. For example, in one case, Innovative
     8 Artists granted access to all files within the platform to an individual at another
     9. company, knowing that the other individual intended to distribute copies of the
   l O movies in the file to others.
    11        32.    Innovative Artists traded access to some of its unauthorized digital
   12 copies of movies in exchange for unauthorized copies of content possessed by third
    13 parties_. For example, in one case, Innovative Artists granted an assistant at another
    14 company access to the digital distribution platfonn because the assistant had
    15 provided a screener to Innovative A1iists for a title that was not already on the
   l 6 platform.
    17        33.    No person who downloaded or requested a stream of the Copyrighted
   18 Works from Innovative Artists' digital distribution platform had Plaintiffs
   19 authorization, permission or consent to do so.
   20 Innovative Artists' Illegal Circumvention of the TPMs on Plaintiff's Screener
   21 DVDs
   22         34.    In its capacity as a talent agency, Innovative Artists receives screeners
   23 from Plaintiff on behalf of clients who are members of one or more awards groups.
   24 As with other similar materials Innovative Artists receives on behalf of its
   25 principals, the senders and recipients understand that Innovative Artists will forward
   26 the materials to those principals.
   27         35.    In some cases, however, Innovative Artists did not simply give the
   28 DVDs to the intended recipient. Innovative Artists instead would "rip" the DVDs-

                                                   -6-
                                                                       FIRST AMENDED COMPLAINT



                                                                                 EXHIBIT A
                                                                                   Page 052
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 49 of 66 Page ID #:53


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 8 of 12 Page ID #:69




         i.e., it would illegally use circumvention software to bypass or remove the TPMs on
     2 the DVDs-and then make digital copies of tbe embedded content to a ''folder" on a
     3 third-pa1iy server.
    4          36.    lnnovative Artists obtained digital copies of Creed and In the Heart of
     5 the Sea by circumventing the TPMs on the DVDs that Plaintiff sent to Innovative
     6 Artists' client.
     7 Plaintiff Discovers Innovative Artists' Unlawful Conduct
     8         37.    On December 20, 2015, Plaintiff received two ale11s from Deluxe
     9. Ente1iainment Services Group ("Deluxe"), a company with which Plaintiff contracts

    l O to provide content security for its screeners. Deluxe informed Plaintiff that Creed
    11 and In the Heart of the Sea had been pirated and were available on line via an illegal
    l 2 peer-to-peer ("P2P") site. Deluxe informed Plaintiff that, based on its watermark
    13 analysis, the copies of Creed and In the Heart of the Sea were ripped from screeners
    14 sent to an individual who Plaintiff later determined was an Innovative Artists' client.
    15 That client had designated Innovative Artists as the party to receive the screeners on
    l 6 the client's behalf.
    17         38.    Plaintiff contacted Innovative Artists, which thereafter tenninated the
    18 digital distribution platform. Innovative A1iists sent Plaintiff logs identifying the
    19 names or user names of persons who had downloaded movies from the distribution
   20 platform. A log titled "All m4v downloaded files from dee 11 thru dee 22-
   21 AuditReport-20151223-1656" (but which appears to contain downloads only from
   22 December 18, 2015 through December 22, 2015) showed that the Copyrighted
   23 Works had been downloaded from Innovative Artists' distribution platform by more
   24 than twenty users just during the short period covered by the log. The log did not
   25 provide data for the number or identification of individuals who had streamed the
   26 Copyrighted Works or who had further distributed downloaded copies.
   27
   28

                                                   -7-
                                                                       FIRST AMENDED COMPLAINT




                                                                                 EXHIBIT A
                                                                                   Page 053
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 50 of 66 Page ID #:54


  Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 9 of 12 Page ID #:70




         Innovative Artists' Digital Distribution Platform Causes Plaintiff Irreparable
     2 Harm
     3         39.   Plaintiff will continue sending screeners to awards group members. In
    4 addition, Plaintiff continues to release Copyrighted Works on DVDs.
     5        40.    In connection with Plaintiff's investigation, Innovative Artists
     6 represented that the agency terminated the digital distribution platform. Innovative
     7 A11ists has not, however, entered into a fonnal agreement, enforceable by injunctive
     8 relief, preventing it from using Plaintiffs works to populate a similar digital
    9 distribution platform now or in the future.
   10         41.    Circumvention and infringement such as committed by Innovative
    11 A11ists causes immediate and irreparable harm to Plaintiff. The digital distribution
    12 platform included some of Plaintiff's most valuable and critically acclaimed
    13 Copyrighted Works. Because Innovative A11ists stored digital copies of the
    14 Copyrighted Works in the clear-i.e., without TPMs limiting access or copying-
    15 the Copyrighted Works were, and if reposted will be, at risk of limitless copying and
    l 6 distribution. As noted, at least two of the Copyrighted Works were made available
    17 via a P2P BitTorrent site from copies obtained through Innovative Artists'
   18 distribution platform.
    19                             FIRST CAUSE OF ACTION
   20                       (Copyright Infringement, 17 U.S.C. § 106)
   21         42.    Plaintiff incorporates herein by reference each and every averment
   22 contained in paragraphs 1 through 41 inclusive.
   23         43.    Plaintiff is the owner of exclusive rights of copyright, as set fo11h in
   24 § l 06 of the Copyright Act, in each of its Copyrighted Works.
   25         44.    Innovative Artists has infringed Plaintiff's exclusive rights, including
   26 the rights to reproduce, distribute, or publicly perform the Copyrighted Works, in
   27 violation of 17 U.S.C. § 106(1), (3), (4).
   28
                                                    -8-
                                                                        FIRST AMENDED COMPLAINT



                                                                                  EXHIBIT A
                                                                                    Page 054
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 51 of 66 Page ID #:55


 Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 10 of 12 Page ID #:71




              45.     Innovative Artists has never had Plaintiffs authorization to exercise
     2 any of the rights of copyright with respect to any Copyrighted Work.
     3        46.     Innovative Artists' acts of infringement are willful, in disregard of and
    4 with indifference to Plaintiffs rights.
     5        47.     As a direct and proximate result of the infringements by Innovative
     6 Artists, Plaintiff is entitled to actual damages and Innovative Artists' profits from its
     7 infringing activity with respect to each Copyrighted Work, under 17 U.S.C. § 504,
     8 in amounts to be proven at trial.
     9        48.     Alternatively, at its election, Plaintiff is entitled to statutory damages,
    l O up to the maximum amount of $150,000 per statutory award by virtue of Innovative
    11 A11ists' willful infringement, or for such other amounts as may be proper under 17
   12 U.S.C. § 504(c).
   13         49.     Plaintiff further is entitled to recover its attorneys' fees and full costs
   14 pursuant to l 7 U.S.C. § 505.
   15          50.    As a direct and proximate result of the foregoing acts and conduct,
    16 Plaintiff has sustained and will continue to sustain substantial, immediate and
    l 7 i1Teparable injury, for which there is no adequate remedy at law. Unless enjoined
   18 and restrained by this Court, Innovative Artists will continue to infringe Plaintiffs
    19 rights in its Copyrighted Works. Plaintiff is entitled to injunctive relief under 17
   20 U.S.C. § 502.
   21                              SECOND CAUSE O'F ACTION
   22    (Violation of the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201, et seq.)
   23          5 l.   Plaintiff incorporates herein by reference each and every avennent
   24 contained in paragraphs 1 through 50 inclusive.
   25          52.    Section 1201 (a)(l )(A) of the DMCA provides in pertinent part that
   26 "[n]o person shall circumvent a technological measure that effectively controls
   27 access to a work protected under [the Copyright Act]." 17 U.S.C. § 1201(a)(l)(A).
   28

                                                     -9-
                                                                          FIRST AMENDED COMPLAINT



                                                                                     EXHIBIT A
                                                                                       Page 055
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 52 of 66 Page ID #:56


 Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page· 11 of 12 Page ID #:72




                53.      Plaintiff uses TPMs to effectively control access to, and to protect the
    2 exclusive rights of copyright in, motion pictures, television shows and other works
    3 protected by the Copyright Act.
    4       --· ···54.   Innovative Artists circumvented the TPMs on DVDs containing
    5 Copyrighted Works, and thereby violated 17 U.S.C. § l20l(a)(l)(A).
    6           55.      Plaintiff has sustained and will sustain actual damage as the result of
    7 Innovative Atiists' DMCA violations, including, among other things, damages to
     8 the value of the Copyrighted \.Yorks and the reduction in Plaintiffs goodwill in the
    9 Copyrighted \.Yorks. 17 U.S.C. § 1203(c)(2).
   lO           56.      Alternatively, and at its election, Plaintiff is entitled to an award of the
    11 maximum statuto1y damages as permitted by the DMCA. l 7 U.S.C. § l203(c)(3).
   12           57.      Innovative Artists' conduct, unless enjoined and restrained by this
   13 Comi, will cause immediate and irreparable injury to Plaintiff, who has no adequate
   14 remedy at law. Pursuant to 17 U.S.C. § 1203(b)(2), Plaintiff is entitled to
    l 5 preliminary and permanent injunctions prohibiting Innovative Artists' fu1iher
    16 violations of§ 1201.
    17          58.      Plaintiff is further entitled to its attorneys' fees and full costs pursuant
   18 tol?U.S.C.§1203.
   19                                      PRAYER FOR RELIEF
   20           WHEREFORE, Plaintiff prays for the following relief:
   21            l.      For Plaintiffs damages and [nnovative Artists' profits from its
   22 infringing activity, in such amount as may be found; alternatively, at Plaintiffs
   23 election, for maximum statuto1y damages.
   24           2.       For permanent injunctions enjoining lnnovative A1iists, and all persons
   25 acting in conce1i or participation with it, from reproducing, distributing, publicly
   26 performing, or otherwise infringing in any manner any copyrighted work owned or
   27 controlled by Plaintiff (including withoutlimitation any Copyrighted Work) and
   28

                                                       -10-
                                                                             FIRST Alvl.ENDED COMPLAINT



                                                                                        EXHIBIT A
                                                                                          Page 056
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 53 of 66 Page ID #:57


 Case :16-cv-07902-BRO-AS Document 18 Filed 01/10/17 Page 12 of 12 Page I[? #:73




         from circumventing TPMs safeguarding access to any copyrighted work owned or
     2 controlled by Plaintiff (including without limitation any Copyrighted Work).
     3         3.    For prejudgment interest according to law.
    4         4.     For Plaintiffs attorneys' fees and full costs incurred in this action
     5 pursuant to 17 U.S.C. §§ 505 and 1203.
     6        5.     For all such further and additional relief, in law or in equity, to which
     7 Plaintiff may be entitled or which the Court deems just and proper.
     8                             DEMAND FOR JURY TRIAL .
     9        .Plaintiff.demands a trial by jury on all issues triable by jury.
   10
    11
   12 DATED: January 10, 201 7                MUNGER, TOLLES & OLSON LLP
   13
    14
   15
                                              By:        Isl Kefh,, M. Klaus
    16                                            KELLY M. KLAUS
   17                                         Attorneys for Plaintiff

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    -1 1-
                                                                         FIRST AMENDED COMPLAINT



                                                                                  EXHIBIT A
                                                                                    Page 057
          Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 54 of 66 Page ID #:58



                                                                                           ,..




                          Superior Court of California
                            County of Los Angeles




               ALTERNATIVE DISPUTE RESOLUTION (ADR)
                       INFORMATION PACKET


                The person who files a civil lawsuit (plaintiff) must include the ADR information
                Packet with the complaint when serving the defendant. Cross-complainants must
                setve the ADR Information Packet on any new pa~ies named to the action
                together with the cross-complaint.

                There are   a number of ways to resolve civil disputes without having to sue
                someone. These alternatives to a lawsuit are known as alternative dispute
                resolution (ADR).
 ......
t,   ,,         In ADR, trained, impartial persons decide disputes or help parties decide disputes
                themselves. These persons are called neutrals. For example, in mediations, the
                neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
                the court. Neutrals can help resolve disputes without having to go to court.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03 .
Cal. Rules of Court, rule 3.221




                                                                                                    EXHIBIT A
                                                                                                      Page 058
         Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 55 of 66 Page ID #:59




      Advantages of A_DR
           • Often faster than going to trial
           • Often less expensive, saving the litigants court costs, attorney's fees and expert fees ..
           • May permit more participation, allowing parties to have more control over the outcome.
           • Allows for flexibility in choice of ADR processes and resolution of the. dispute.
           • Fosters cooperation by all_owing parties to work together with the neutral to resolve the dispute and
             mutually agree to remedy.
}}-\/~ '-. Th.i:fre· are fewer, if any, court appearances. Because ADR. can be faster and save money, it can reduce
 ·. . . ·,
     ~


             stress.'.                                                                                                      ;   '..


 ·,:,di~,dl~~~~~~~ of ADR • ADR may not be suitable for every dispute.
     · i•:- i:-H At)R is binding, the parties normally give up most court protections, including a decision by a judge or
.,.:·<· ·, .: · .. Jury under formal rules of evidence and procedure, and review for legal error by an appellate c:ourt.
         •   ADR may not be effective if it takes place before the parties have sufficient information to resolve the
             dispute.
         •   The neutral may charge a fee for his or her services.
         •   If the dispute is not resolved through ADR, the parties may then have to face the ·usual and traditional
             costs of trial, such as attorney's fees and expert fees.



   The Most Common Types of ADR

         •   Mediation

             In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution .
             of their dispute. Unlike lawsuits or some other types of AOR, the parties, rather than the mediator,
             decide how the dispute is to be resolved.

                •   Mediation is particularly effective when the parties have a continuing relationship, like
                    neighbors or business people. Mediation is also very effective where personal feelings are
                    getting in the way of a resolution. This is because mediation normally gives the parties a chance
                    to express their feelings and find out how the other sees things.          ·                ·

                •   Mediation may not be effective when one party is unwilling to cooperate or compromise or
                    when one of the parties has a significant advantage in power over the other. Therefore, it may
                                                                         of
                    not be a good chqice if the parties have a history abuse or victimization.




   LAADR 005 (Rev. 03/17)
   ~SC Adopted 10~03
   Cal. Rules of Court, rule 3.221

                                                          Page 2 o(4




                                                                                                           EXHIBIT A
                                                                                                             Page 059
                                   Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 56 of 66 Page ID #:60


        .
        .•




                                                                           •         Arbitration

                                                                                    In arbitration, a neutral person called an "arbitri:ltor'' hears arguments and evidence from each
                                                                                    side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                                                                                    trial, and the rules of evidence may be relaxed. Arbitration may be either "binding'' or "non-
                                                                                    binding." Binding.arbitration means the parties waive their right to a trial and agree to accept
                                                                                    the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                                                                                    request a trial if they reject the arbitrator's decision.        ·

                                                                                    Arbitration is best for cases where the parties want another person to decide the outcome of
                                                                                    their dispute for them but would like to avoid the formality, time, and expense of a·trial. It may
                                                                                    also be appropriate for complex matters where the parties want a decision-maker who has
                                                                                    training or experience in the subject matter of the dispute.



                                                                           •         Mandatory Settlement Conference (MSC)

                                                                                    Settlement Conferences are appropriate il'.I any case where settlement is an option.
                                                                                    Mandatory Settlement Conferences are ordered by the Court and are often held near the date
                                                                                    a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                                                                                    time exclusively to preside over the MSC. The judge does not make a decision in the case but
                                                                                    assists the parties in evaluating the strengths and weaknesses of the case arid in negotiating a
                                                                                    settlement.

                                                                                    The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program is free of
                                                                                    charge and staffed by experienced sitting civil judges who devote their time exclusively to
                                                                                    presiding over MSCs. The judges participating in the judicial MSC program and their locations
                                                                                    are identified in the List of Settlement Officers.found on the Los Angeles Superior Court website
                                                                                    at http://www.lacourt.org/. This program is available.in general jurisdiction cases with
               '.. ·.· .·.:.:.:.·i:;···,'..'·_·.-.:.;.·.·.·:;,:·,-·,;_:.·:.... ·    represented parties from independent calendar (IC) and Central Civil West (CCW) courtrooms.
                                                                  .                ·" In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
      .·. :-: :=.":)./:\\/\':·(. · eve of trial by the personal injury master calendar courts in the Stanley Mosk Co!Jrthouse or the
 ..          . .\:'.:){<\·.;, \ · · asbestos calendar .court in CCW.


t:ii)}'i:t./Yt                               ?:'. :~:1~·~=::::~~~::::::~!~in;:~;~:~:~:;~~:~·;o:~~!!::~;:~;~;t:u;;::;o
ft(ti/'
i·:·:,.;,.·,·.._,: .. :..                                                           the program. Further, all parties must complete the information requested in the Settlement
                                                                                    Confe,ence Intake Fo,m and emaH the completed fo,m to mscdept18@1acourt.o,g.




i.;            LAADR 005 (Rev. 03/17).
               LAsc Adopted 10-03
/.             Cal. Rules of Court, rule 3.221


   1                                                                                                                     Page 3 of 4
~~~          w;~,;:i::;;;;,,t,,..
                        =.;~      . . _ _ _.....;..._ _ _ _ _ _ _ ____,;._ _ _ _ _ _ ____;,_~~~
                                                                                                                                                                       EXHIBIT A
                                                                                                                                                                         Page 060
               Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 57 of 66 Page ID #:61


                                                                                                                                  .•'



           Additional Information

           To locate a dispute resolution program or neutral in your community:

               • · · Contact the Californic! Department of Consumer Affairs (www.dca.ca.gov) Consumer Information
                     Center toll free a~ 800-952-5210, or;
               • Contact the local bar association (http://www.lacba.org/) or;
               • Look in a telephone directory or search online for "mediators; or "arbitrators."

        '. · There ·rri~J·~·~,a.,charge for services provided by private arbitrators and mediators.



           A list of approved State Bar Approved Mandatory Fee Arbitration programs is available at
           http://calbar.ca.gov/Attornevs/MemberServices/FeeArbitration/ApprovedPrograms.aspx#19                                        .\
                                                                                                                                   : \··
                                                                                                                              ·.. :. '.
                                                                                                                                  •• ::,     I.

                                                                                                                             .    ''·:.
           To request information about, or assistance with, dispute resolution, call the number listed below. Or you may    ..    ·:::.'·
           call a Contract Provider agency directly. A list of current Contract Provider agencies in Los Angeles County is
           available at the link below.

           http://css.lacountv.gov/programs/dispute-resolution-program-drp/




                                             County of Los Angeles Disputl:! Resolution Program
                                                     3175 West 6th Street, Room 406
                                                        Los Angeles, CA 90020-1798
                                                             TEL: (213) 738-2621.
                                                         · · FAX: (213) 386-3995




           LAADR 005 (Rev. 03/17)
           LASC Adopted 10~3
·\         Cal. Rules of Cpurt, rule 3.221
'{?·'"·
!·:·.
.::··                                                            Page 4 o~4


                                                                         :···'.··,:·.··.



                                                                                                           EXHIBIT A
                                                                                                             Page 061
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 58 of 66 Page ID #:62




                                                 VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                                    The Early Organizational Meeting Stipulation, Discovery
                                                 Resolution Stipulation, and Motions in Urnine Stipulation are
Superior Court of California                     voluntary stipulations entered into by the parties. The parties
County of Los Angeles

                                                 may enter into one, two, or all three of the stipulations;

~CAcB}\,~
 ----• •- -------.n~ -•
                 ~
:.T~ -~.:. ...:·.::~~ .::~1'<,,.:;~.;.c....-3:
                                                 however, they may not alter the stipulations as written,
                                                 because the Court wants to ensure uniformity of application.
Los Angeles County
Bar Association                                  These stipulations are meant to encourage cooperation
Litigation Section

Los Angeles County
                                                 between the parties and to assist in resolving issues in a
Bar Association Labor and
Employment Law Section                           manner that promotes economic case resolution and judicial
                                                 efficiency.

                                                     The       following   organizations   endorse   the   goal   of        i
Consumer Attorneys
Association of Los Angeles                       promoting efficiency in litigation and ask that counsel
                                                 consider using these stipulations as a voluntary way to                    I
                                                                                                                            lg.
                                                 promote communications and procedures among counsel
                                                 and with the court to fairly resolve issues in their cases.

                                                  +Los Angeles County Bar Association Litigation Section+
Southern California
Defense Counsel

                                                               • Los Angeles County Bar Association
                                                                labor and Employment Law Section+

Association of
Busine ss Trial Lawyers
                                                     +consumer Attorneys Association of Los Angeles+
             0




                                                           +southern California Defense Counsel+


                                                           +Association of Business Trial lawyers+

California Employment
Lawyers Association
                                                       +California Employment Lawyers Association+


       LACIV 230 (NEW)
       LASC Approved 4-11
        1- - • ,...,.!I- • • t I 1._




                                                                                                               EXHIBIT A
                                                                                                                 Page 062
    Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 59 of 66 Page ID #:63




NAME ANO ADDRESS OF ATTORNEY~ PARlYWITHOUT ATTORNEY:                   STATE BAR NUMBER                         Re.served for Clerk's Fae Slamp



                                                                                                                                                  I
                                                                                                                                                  [
                                                                                                                                                  !
                                                                                                                                                  f
          TaEPHONE NO.:                                  FAX NO. (Optional):                                                                      l
 E-MAIL AOORESS (Optional):                                                                                                                       j
    ATTORNEY FOR (Name}:
                                                                                                                                                  ''
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                                      CASE NUMBER:
                       INFORMAL DISCOVERY CONFERENCE
               (pursuant to the Discovery Resolution Stipulation of the parties)
       1. This document relates to:
                 D           Request for Informal Discovery Conference
                .D           Answer to Request for Informal Discovery Conference
       2. Deadline for Court to decide on Request:                                         (insert date 10 calendar days following filing of
             the Request).

       3. Deadline for Court to hold Informal Discovery Conference:                                                (in~ert date 20 calendar
             days following filing of the Request).                                                                                                '
       4. For a Request for Informal Discovery Conference, briefly describe the nature of the
             discovery dispute, including the facts and legal arguments at issue. For an Answer to
                                                                                                                                                  I!
                                                                                                                                                  i
             Request for Informal Discovery Conference, briefly describe why the Court should deny                                                 •
             the requested discovery, including the facts and legal ar~uments at.issue.                                                           !..
                                                                                                                                                   ~


                                                                                                                                                  I
                                                                                                                                                   ~




        LACIV 094 (new)
        LASC Approved 04111
                                                 INFORMAL DISCOVERY CONFERENCE
      . For Optional Use                 (pursuant to the Discovery Resolution Stipulation of the parties)




                                                                                                                                 EXHIBIT A
                                                                                                                                   Page 063
                          Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 60 of 66 Page ID #:64




                   NMtE ANO ADDRESS CF ATTORNEY OR PARTY wtTHOtlT ATIORN!:.Y:                            STATE BAR NUMBER                Resa,ved   ror Clerk's File Stamp




                              TELEPHONE NO.:                                               FAX NO. (Optlcnal}:
                     E-MAIL ADDRESS (Optional):
                        ATTORNEY FOR(Namel:
                    S.UPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                   COURTHOUSE ADDRESS:

                   PLAINTIFF:

                   DEFENDANT:

                                                                                                                                CASE NUMBER:
                                                      STIPULATION-DISCOVERY RESOLUTI.ON

                               This stipulation is intended to provide a fast and informal resolution of discovery issues
                               through limited paperwork and an informal conference with the Court to aid in the
                               resolution of the issues.

                               The parties agree that:

                               1. Prior to the discovery cut-off in this.- action, no discovery motion shall be filed or heard unless
                                  the moving party first makes a Written request for an Informal Discovery Conference pursuant
                                  to the terms of this stipulation.

                               2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
                                  and determine whether it can be resolved informally. Nothing set forth herein will preclude a
                                  party from making a record at the conclusion of an Informal Discovery Conference, either
                                  orally or in writing.

                               3. F<:>llowing a reasonable and good faith attempt at an informal resolution of each issue to be
                                  presented, a party may request an Informal Discovery Conference pursuant to the following
                                  procedures:                                                                     ·

                                                   a. The party requesting the Informal Discovery Conference wili:

                                                         i.           File a Request for Informal Discovery Conference with the clerk's .office on the
                                                                      approv~d form (copy_ attached) and deliver a courtesy, conformed copy to the
                                                                      assigned department;

                                                        ii.           Include a brief summary of the dispute and specify the relief requested; and

                                                       iii.           Serve the opposing party pursuant to any authorized or agreed method of service
                                                                      that ensures that the opposing party receives the Request for Informal Discovery.
                                                                      Conference no later than the next court day following the filing.

                                                   b. Any Answer to a Request for Informal Discovery Conference must:
!
I·.                                                       i.          Also be filed on the approved form (copy attached);
I                                                      ·ii.           Include a brief summary of why the requested relief should be denied;
IL                              LACIV 036 (new)
                                LASCApproved 04/11                                STIPULATION - DISCOVERY RESOLUTION
,-:.                   .....-.. For Optional Use                                                                                                                Page 1 of 3

~?i:~'.·:\i:::~\::!!.;§'.~'.;;:!-;'.'.~::~~:?·:·:;. '.. . ,.:., ............. .

                                                                                                                                                          EXHIBIT A
                                                                                                                                                            Page 064
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 61 of 66 Page ID #:65




           iii.   Be filed within two (2) court days of receipt of the Request; and

           iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                  method of service· that ensures that the opposing party receives the Answer no
                  later than the next court day following the filing. .

     c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
        be accepted.

     d. If the Court has not granted or denied the Request for Informal Discovery Conference
        within ten (10) days following the filing of. the Request, then it shall be deemed to have
        been denied. If the Court acts on the Request, the parties will be notified whether the
        Request for Informal Discovery Conference has been granted or denied and, if granted,
        the date and time of the Informal Discovery Conference, which must be within twenty (20)
        days of the filing of the Request for Informal Discovery Conference.

     e. If the conference is not held within twenty (20) days of the filing of the Request for
        Informal Discovery Conference, unless extended by agreement of the parties and the
        Court, then the Request for the Informal Discovery Conference shall be deemed to have
        been denied at that time.

 4. If (a) the Court· has denied a ·conference or (b) one of the time deadlines above has expired
    withbut the Court having acted or (c) the Informal Discovery Conference is concluded without
    resolving the dispute, then a party may file a discovery motion to address unresolved issues.

 5. The parties hereby further agree that the time for making a motion to compel or other
    discovery motion is tolled from the date of filing of the Request for Informal Discovery
    Conference until (a) the request is denied or deemed denied or (b) twenty (20) days ~fler the
    filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
    by Order of the Court.

     It is the understanding and intent of the parties that this stipulation shall, for each discovery
     dispute to which it applies, constitute a writing memorializing a "specific later date to which
     the propounding [or demanding or requesting] party and the responding party hav.e agreed in
     writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
   · 2033.290(c).

 6. Nothing herein will preclude any party from applying ex parte for appropriate relief, incluaing
    an order shortening time for a motion to be heard concerning discovery.

 7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
    terminate the stipulation.

 8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
    any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
    for performing that act shall be extended to the next Court day.



 LACIV 036 (new)
 LASC Approved 04/11        .STIPULATION - DISCOVERY RESOLUTION
 For Optional Use                                                                            Page 2. of 3

                                                     ......_,:::·:: ........ .


                                                                                          EXHIBIT A
                                                                                            Page 065
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 62 of 66 Page ID #:66




 The following parties stipulate:

 Date:

                (TYPE OR PRINT NAME)                            (ATTORNEY FOR PLAINTIFF)
 Date:

                (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
 Date:

                (TYPE OR PRINT NAME)                           (ATIORNEY FOR DEFENDANT)
 Date:

                (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
 Date:-

                (TYPE OR PRINT NAME)                    (ATTORNEY FOR _ _ _ _ _ _ _ _ __
 Date:,

                (TYPE OR PRINT NAME)                    {ATTORNEY FOR _ _ _ _ _ _ _ _ __,

 Date:

                (TYPE OR PRINT NAME)                    (ATTORNEY FOR




  LACIV 036 (new)
  LASC Approved 04/11           STIPULATION - DISCOVERY RESOLUTION
  For Optional Use                                                                         Page 3 of 3




                                                                                       EXHIBIT A
                                                                                         Page 066
                       Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 63 of 66 Page ID #:67


                                                                                                        :.   \   : ~ . ..




                 NAMf: ANO AD CRESS OF ATTORIIEY OR PARlY WITHOUT AITORNEY:                 STATe SAR NUMBER                          R.eservect tor Cleft's FUe Stam11




                            TELEPHONE NO.:                                    FAX NO. (Optional):
                   E-MAIL ADDRESS (Optional):
                   · ATIORNEY FOR (Name):
                  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                 COURTHOUSE ADDRESS:


                 PLAINTIFF:


                 DEFENDANT:


                                                                                                                             CASE NUMBER;

                                  STIPULATION - EARLY ORGANIZATIONAL MEETI_NG
I
I                          This stipulation is intended to encourage cooperatior:'I among the parties at an early stage in
                           the litigation and to assist the parties in efficient case resolution.
I
                            The parties agree that:

I
I
                            1. The parties commit to conduct an initial conference (in-person or via teleconference or via
                               videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
                               whether there can be agreement on the following:                        ·
I                                   a. Are motions to challenge the pleadings necessary? If the issue can be . resolved by
                                       amendment as of right, or if the Court would allow lea·ve to amend, could an amended
                                       complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                                       agree ·to work through pleading issues so that a demurrer need only raise issues they cannot
                                       resolve_ Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                                       would some other type of motion be preferable? Could a voluntary targeted exchange of
                                       documents or information by any party_ cure an uncertainty in the plea.dings?

                            .: ·:. b_ Initial mutual exchanges of documents at the "core·· of the litigation. (For example, in an
                                      employment case, the employment records, personnel file and documents relating to the
                              ·:~ ·   conduct in question could be considered .. core." In a personal injury case, an incident or
.             ._:, .. ·-.:,:: .       police report, medical records, and repair or maintenance records could be considered




ltti\t}i)::, ;;~:;~;~;:;;;;;~:;;;;;:;:;;i::~~                                                                               or all ma judgment,                      ~    ro

                                     e_ Exchange of any other infonnation that might be helpful to facilitate understanding, handling,


I~''.""'
                                        or resolution of the case in a manner that preserves objections or privileges by agreement;

                                     f.   Controlling issues of ·1aw that, if resolved early, will promote efficiency and economy in other
                                          phases of the case. Also, when and how such issues can be presented to the Court;
r:                                   g. Whether or when the case should be scheduled with a settlement officer, what discovery or
(                                       court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                                        and whether the parties wish to use a sitting judge or a private mediator or other options as
                            LACIV 229 (Rev 02/15)
                            LASC Approved 04/11              STIPULATION - EARLY ORGANIZATIONAL MEETING
.:·.                        For Optional Use

fii\;,::;;-::,,-;;,:,ti:.:i,):i;:i .•..

                                                                                                                                                      EXHIBIT A
                                                                                                                                                        Page 067
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 64 of 66 Page ID #:68


                                                                        ·. :.. '' .... -~ ·: : .··.




                  discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
                  complaint;

         h. Computation of damages, including documents, not privileged or protected from disclosure, on
            which such computation is based;

         L        Whether the case is suitable for the Expedited Jury Trial procedures (see information at                                                                                  .   ~   :.
                  www.lacourt.org under "Civif' and then under "Gen~ral Information").                                                                                                  .   ·.:: :~ .:
2.                 The time for                  a defending party to respond to a complaint or cross-complaint will be extended.'                                          '' · ·. · ·,
                   to                                          for the complaint, and                                                              for the cross"",
                                         (INSERT DATE)                                                       .                  (INSERT DATE)
                   complaint, which is comprised of the 30 days to respond under Government Code§ 68616(b),
                   and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                   been found by the Civil Supervising Judge due to the case management benefits provided by
                   this Stipulation. A copy of the General Order can be found at www.lacourt.org under "Civif',
                   click on "General Information", then click on • Voluntary Efficient Litigation Stipulations".

 3.                The parties will prepare a joint report titled •Joint Status Report Pursuant to Initial Conference
                   and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                   results of their meet and confer and advising the Court of any way it may assist the parties'
                   efficient conduct or resolution of the case. The parties shall attach the Jojnt ~tatus Report to
                   the Case Management Conference statement, and file the documents when the CMC
                   statement is due.

 4.                 References to "days" mean calendar days, unless otherwise noted. If the date for performing
                    any act pursuant to this stipulation falls on a Saturday, Sunday or Coµrt holiday, then the time
                    for performing that act shall be extended to the next Court day

 The following parties stipulate:
 Date:


                           (TYPE OR PRINT NAME)                                                                                 . (ATTORNEY FOR PLAINTIFF)
  Date:

                            (TYPE OR PRINT NAME)                                                                                (ATTORNEY FOR DEFENDANT)
  Date:

                            (TYPE OR PRINT NAME)                                                                                (ATTORNEY FOR DEFENDANT)
  Date:

                            (TYPE OR PRINT NAME)                                                                                (ATTORNEY FOR DEFENDANT)
  Date:


                            (TYPE OR PRINT NAME)                                                                       (ATIORNEY FOR _ _ _ _ _ _ __
  Date:


                            (TYPE OR PRINT NAME)                                                                       (ATIORNEY F O R _ _ _ _ _ _ _ _                              ..          i-.'.: j
  Date:


                           .(TYPE OR PRINT NAME)


                  2 ; - ;r~=-~:- J~~:; -;:J~;-;: ~-:- l--S-T-IP_U_LA_T_IO_N___E_A_R_L_Y_O_R__G-~-N-IZ_A_(A-Tn_lO_oN-R-:E-:-:-o-:-E=T=I_N_--G========P_a-g~e~~-ot-,
-;~~~:;;".~;-;:;;P::;;                                                                                                                                                    ti1J:i!lll
        ··-· •.. ·.·::·.',."'.:,:;;.•,    ,,.".'",:·.·...                         .. .... ·.······· .... ; ::..\\'.·:·-.. ...                                         .. ::-.=;:'._':;:.~-~::;;,":,~



                                                                                                                                                        EXHIBIT A
                                                                                                                                                          Page 068
                    Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 65 of 66 Page ID #:69

~-----------------------------------··-··· ------·---·---·-··· ·-


              NAME AND ADDRESS Of ATTORNEY OR PARTY Wm<OVT ATTORNEY:                            STATE BAA NUMBER            Rosaved ror Clart·s Fila Stump




                         TELEPHONE NO.:                                            FAX NO. (OpUonal):
                E-MAIL ADDRESS (Opttonal):
                   ATTORNEY FOR lNamel:
               SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
               COURTHOUSE ADDRESS:

               PLAINTIFF:

               DEFENDANT:

                                                                                                                   CASE NUMBER:

                                  STIPULATION AND ORDER - MOTIONS IN LIMINE

                                                                               .                          .
                        This stipulation is intended to provide fast and informal resolution of evidentiary
                        issue!; through diligent efforts to define and discuss such issues and limit paperwork.


                        The parties agree that:

                         1.     At  least _ _ days before the final status conference, each party will provide all other
                                parties with a list containing a one· paragraph explanation of each proposed motion in
                                limine. Each one paragraph explanation must identify the·substance of a single proposed
                                motion in limine and the grounds for the proposed motion_
                              . ; :. :-.                                            .
                           2~·.·,'ii'~parties thereafter will meet and confer, either in person or via teleconference or
                       . . . . videoconference, concerning all proposed motions in limine. In that meet and confer, the
!
                  · . \<'.· :.:. parties will determine:                             ·

I            . _.'-: ·:._-.-,:-/\ ~·:' Whether the parties can stipulate to any of the proposed motions.                       If th~ parties ·so
l · . -:: .).\·{(:\: i-\'                  sU~~.late, they may file a stipulation and propos.ed order wi~h the Court.
[:; '. :<,<::=fi).;-·,·.·:::. ·b/ Whether                    any of the proposed motions can be briefed and submitted by means of a
V/ ,· !.\':.":/;·/::_::../<·'- short joint statement of issues_ For each motion which can be addressed by a short
r\'{·.-:_:,\(::,".:\\ >: :.- joint statement of issues, a short joint statement of issues must be filed with the Court
f(::/'.':(\.=<t i· ·. :·. 10 days. prio~ to the final status conference_ Each side's. port(on of the short joint
ft:_;.:./:::::-::· ·                       statement of issues may not exceed three pages. The parties will meet and confer to
tf:\:.,-... ·. :: ·                        agree on· a date and manner for exchanging the parties' respective portions of the
frt.. ..'. .
{:.\::
                                           short joint statement of issues and the process for filing the short joint statement of
                                           issues.

!f'
~
                         3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
                            a short joint statement of issues will be briefed and filed in accordance with the California
                            Rules of Court and the Los Angeles Superior Court Rules.




                         LACIV 075 {new)
,                        LAsc Approved 04111                          STIPULATION AND ORDER - MOTIONS IN LIMINE
\ ........ ,,;·.::,.\\:, F~rOplional Use                                                                                                         Page 1 of2

f!}j/V/fl:iN:WJ'.f.I}'.(\\\\\::ff?!:\.'.·:· :·: :. :. ·.·· '•. :..:......·
                                                                                                                                           EXHIBIT A
                                                                                                                                             Page 069
Case 2:19-cv-02447 Document 1-1 Filed 04/01/19 Page 66 of 66 Page ID #:70


                                                                                                 .•



                                                                                                 /'




The following parties          stip~late: .
 Date:

              (TYPE OR PRINT NAME)                          (ATTORNEY FOR PLAINTIFF)
 Date:

              (TYPE OR PRINT NAME)                          (ATTORNEY FDR DEFENDANT)
 Date:

                  (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
 Date:

                  (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT) ·
 Date:

                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR _ _ _ _ _ _ __
 Date:

                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR _ _ _ _ _ _ __
 Date:

          '       (TYPE OR PRINT NAME)                  (ATTORNEY FOR _ _ _ _ _ _ __



 THE COURT SO ORDERS.

  Date:       ,
              '-------------                                     JUDICIAL OFFICER




 LACIV 075 (new)
 LASC Approved 04/11        STIPULATION ANO ORDER - MOTIONS IN LIMINE




                                                                                    EXHIBIT A
                                                                                      Page 070
